Resumption of the session
Before I start, I should like to pass on the President's apologies for his absence. He is in Ireland on personal business.
The final draft agenda, as drawn up by the Conference of Presidents at its meeting of Thursday 19 September 2002 pursuant to Rules 110 and 110a of Parliament's Rules of Procedure, has been distributed. The following change has been proposed:
Wednesday:
I have received a request from the Confederal Group of the European Left/Nordic Green Left to bring forward the Council and Commission statements on the Middle East.
Mr President, I think this is a matter of common sense. Anyone who follows my group's activities knows how important the International Criminal Court is to us. After the events that have just taken place in Ramallah, however, with the bombing and besieging of the Palestinian Authority's headquarters, this matter must clearly be our priority. The suggestion you have just mentioned, namely starting Wednesday afternoon with the statements on the Middle East, is therefore particularly welcome.
Mr President, my group agrees with the modification of the agenda proposed by the GUE/NGL Group. However, given the seriousness of the events taking place, I would firstly like to add that we support the statement of the High Representative for the CFSP, Mr Solana, of 20 September; secondly, I would ask you - since no specific resolution on this issue is scheduled - to communicate, on behalf of Parliament, the resolution approved in April; and, thirdly, in the current circumstances, my group believes that the two hopeful amendments to the Brok report on the situation in the Middle East should be withdrawn.
I note your point about the resolution of April.
Mr President, I simply wish to say, on behalf of my group, that we are happy with this change to the agenda, since we believe that, furthermore, this change will allow the Danish Foreign Minister to be present at the debate, meaning that there will be participation on the part of the Council.
With regard to the resolution, I agree with the concern expressed by Mr Barón, I support the comments of the High Representative for the CFSP and I would like to point out that the Brok report contains several paragraphs which express the position of this Parliament on the situation in the Near East.
Mr President, I just wanted to say that I support Mr Wurtz's proposal. As everyone is in agreement, I have nothing more to add.
Mr President, as I was saying earlier, someone has written the phrase "Chypre appartient aux Turcs" on the notice board outside my office on which various posters are displayed. I have the photocopy in question here, which I can give you. In Greece, Mr President, I am guarded by the anti-terrorist squad because I am considered to be a target for Greek terrorists. Here in Strasbourg, I take this phrase as an indirect threat, given that I am vice-chairman of the EU/Cyprus Joint Parliamentary Committee and, as such and as a Greek MEP, I do of course support the integration of Cyprus into the European Union, despite the reaction of Turkey, whose army already occupies 40% of the island.
What I am now wondering is how to protect myself from the threat which this incident no doubt represents...
(The President cut the speaker off)
If you pass the document on to the relevant services it will be forwarded to Parliament's security services for investigation.
Mr President, I have passed to the Sittings Services a report from the Commission about its Investigation and Disciplinary Office. The report represents a staggering indictment of the Commission's ability to handle its own affairs, let alone those of the people of Europe.
Over the last five years there have been 40 actions taken against individuals found to be guilty of a total of 48 infringements. Despite reported cases documented in this report of rape, fraud, paedophile pornography, misuse of funds, harassment, theft, forgery, striking and wounding, depraved behaviour, aggression, corruption and conflict of interest, only one individual has been dismissed in the last five years. The Commission's own disciplinary process is clearly unable to take the appropriate action against employees who commit hideous and, in some cases, criminal offences.
This Parliament needs to know that those responsible for this failure have themselves been removed from their posts. What new immediate measures are being put in place to improve the process and what police action has resulted from any of these infringements over the last five years? I ask you to refer this matter to President Prodi as a matter of urgency.
(Applause from the right)
Your comments have been noted, we have your document and we will pass it on to Mr Prodi.
Mr President, on a point of order, Mr Heaton-Harris' speech was printed in The Times this morning, which is helpful because this means that I can respond to it now.
I have checked his information with the Commission. In an administrative note dated 29 July 2002 the Commission reports that since 1998 there have been 49 - not 50 - disciplinary cases. Of these, nine resulted in dismissal - not one. One was for professional incompetence, eight for serious disciplinary offences and 32 other cases attracted a range of penalties. Only eight out of 49 cases did not lead to a conviction. Therefore Mr Heaton-Harris got his facts wrong. I know we have a difference on certain issues relating to Commission reform but we should be able to conduct a discussion based on facts not fiction.
(Applause from the left)
Europe and its citizens are a much-debated topic. Recently, I received a complaint from Dutch citizens in Bellingwolde, a village situated on the Dutch-German border. The complaint was about the windmills which the German Government had installed very near the border, allowing green electricity to flow into Germany, while the Dutch village is landed with the pollution. This is what the Dutch wanted to lodge a complaint about to the European Commission. According to the Commission's website, any citizen can have recourse to Eurojust, a system which offers help and advice to people with a problem of a legal nature in connection with the application of Community law.
On its website, the Commission pledges that a network of legal advisers is on standby in the different Member States to give legal advice free of charge. This is an excellent pledge, but unfortunately, it does not apply to the Netherlands. There is nobody on standby in the Netherlands. In fact, the Commission's representation in The Hague has been waiting for a legal expert to be appointed for years. Until such time, the Dutch cannot gain any legal advice about complaints, and are sent from pillar to post.
Mr President, we urge you to broach this subject with the Commission as a matter of urgency. This is about a practical and specific problem faced by EU citizens who want to uphold their rights. It is unacceptable for a Dutch village that wants to fight the pollution generated by German windmills to have no rights in practice.
We will draw your remarks to the attention of the Commission.
Mr President, once again the state of Israel is trying to crush the Palestinian people and eliminate its leaders. Once again these crimes are being committed with the unspoken blessing of the United States and the European Union, despite anguished appeals from President Arafat.
The Danish Presidency simply calls this murderous attack unproductive and the delegate from the Greek Ministry of Foreign Affairs has advised the Palestinian Authority to reorganise its security services and isolate extremist elements. At the same time, the European Union is still sending money and selling arms to Israel, despite the European Parliament's resolution on suspending the partnership.
The heroic Palestinian people know that not one foreign government stands by them in their fight for a free homeland. What sustains them is grass-roots support. How much longer, Mr President, honourable Members, will the governments of the European Union refuse to listen to the word on the street? How much longer will they refuse to distinguish between perpetrator and victim, when it is as clear as day that the cause of the violence is the Israeli occupation?
There will be a debate on the Middle East on Wednesday.
Mr President, on a point of order. As you know, Rule 2 states that Members of the European Parliament shall exercise their mandate independently, they shall not be bound by any instructions and shall not receive a binding mandate. I have heard on good authority that there was a meeting of the Pesca Group of Fisheries Ministers in Portugal on or around 15 September 2002, that is to say the Fisheries Ministers of Spain, France, Greece, Ireland, Italy and Portugal. I have further heard that at that meeting there was some discussion of three draft European Parliamentary reports, one by Mr Jové Peres and two by Mr Varela. If this is the case then that seems to me to be a most scandalous attempt to violate the independence of Members of this House in carrying out their functions as rapporteurs. I would ask you to draw it to the attention of the presidency of the Council that such behaviour by sections of the Council is unacceptable, and to ask the Chairman of our own Fisheries Committee that he should ask his rapporteurs to ensure that they act with independence as rapporteurs for this House.
It is rather flattering that the Council takes our reports so seriously and wants to discuss them in such a manner.
Mr President, the agenda for this sitting includes four legislative reports by the Committee on Economic and Monetary Affairs: one by Mrs Kauppi, one by Mrs Torres Marques and two by Mrs Lulling. These four reports will be processed without debate and it is true that these are somewhat technical dossiers, which are perhaps not, therefore, very politically "sexy", if you will pardon the expression.
I do find it odd, though, that the European Parliament sets so little store by its own legislative work. How can we expect the Convention ever to allow us more rights and opportunities as colegislator when we are so quick to dispose of our own legislative work?
I take your point, but none of the political groups has asked for a debate despite the fact that they are free to do so. Another way of looking at it could be that we in this House are so impressed by the work of the Economic and Monetary Affairs Committee that we have full confidence in it.
Mr President, as I am sure the entire House is aware, yet another heartbreaking tragedy has taken place in recent days off the coast of Sicily, where 14 immigrants from third countries drowned after being hurled into the sea from the boat transporting them. A few days ago, the shipwreck of another boat off the coast of Sicily claimed the lives of 36 third-country nationals. There have been hundreds of victims in recent months already, and they represent a small, silent, tragic holocaust.
The Italian Minister for Internal Affairs, Mr Pisanu, is calling for help from the Union, disregarding the fact - we would venture to point out - that the humanitarian contribution of civilisation and solidarity made by the Berlusconi government to the tragedy consists of a law closing the borders and introducing digital fingerprinting. We too call upon Europe to make a contribution, but not towards further barricading the coastlines. I feel that Europe's role could be to define specific measures and actions to help alleviate the desperation and poverty of the countries from which thousands of North Africans continue to flee every day.
Mr President, allow me to go back to your reply for a moment. You are of course correct in saying that none of the political groups has asked for a debate on the reports I mentioned.
Having said that, I believe that, at the very least, the Conference of Presidents should automatically include the reports on draft directives or regulations on Parliament's agenda. We are legislators - we cannot allow ourselves the luxury of disposing of legislative reports without discussing them in this House, as this virtually amounts to secret legislation.
Mr President, on a point of order, I disagree with my friend and colleague, Mr Goebbels. We need to distinguish more between what is important and what is less important. We need to establish what needs debate because we disagree and because we need to explore further the issues involved, and what can be dealt with under a simplified procedure because we all agree.
The procedure Mr Goebbels refers to allows us to do that. It needs only one political group to request a debate for that debate to take place. Frankly, if no group - not even Mr Goebbel's own group - has been persuaded that a debate is worth having, then clearly it can be left to the committee, which also meets in public. This will then enable plenary to spend more time on more important matters. That is surely something we should be doing.
Mr President, as Mr Heaton-Harris has obviously got hold of the wrong figures, I would just like to briefly repeat what Mr van Hulten has just said, namely that nine dismissals were requested. Let me point out to Mr Heaton-Harris that, for technical reasons, eight of these were described as 'removals' and one only as a dismissal, so I would ask you to look at these matters carefully.
I wish Mr Heaton-Harris and other Members would put a stop to their smear campaign against the Commission and stick to the relevant facts when carrying on their dispute with the Commission and with Commissioner Kinnock.
Mr President, I can add to what Mr van Hulten and Mr Swoboda have said, having had the opportunity last week to read the Commission's report on disciplinary measures because a British journalist wanted to interview me about it. Some Members may find it of interest that this lady had once been Mr Heaton-Harris's personal assistant.
I have just one point to add to what Mr Swoboda and Mr van Hulten had to say. Mr Heaton-Harris has just asked what the Commission is considering doing about informing the law-enforcement services. The lady journalist asked me the same question, to which I responded by asking whether it was not the case in all European countries, as it is at any rate in my own homeland, that disciplinary proceedings are set in motion only after the law-enforcement services and the relevant tribunals have decided on the prosecution of offences. This leads me to wonder whether Mr Heaton-Harris has got the sequence of events right.
Mr President, the European institutions are making the attitude of the national governments their own and thus making it the norm. They are systematically abandoning and privatising public services in favour of private interests. This policy is reactionary and unacceptable, first from the point of view of users, as proper public services are entirely incompatible with the quest for financial gain, as shown by the tragic rail accidents in Great Britain and the tragic plane crash in Switzerland. The privatisation policy also serves as a pretext for attacking workers' rights. In France, the management of Électricité de France and Gaz de France are simultaneously preparing to float their capital on the stock market, and reviewing their pension schemes by increasing contributions and the period over which they are paid while reducing the amount paid to pensioners.
I must therefore vigorously protest against both the attack on public services and the threat to workers in this field. I pledge my solidarity with the EDF/GDF, Air France and SNCF workers who will be protesting in Paris on 3 October, and I encourage anyone who wants to join them to do so in order to oppose measures taken against workers.
Mr President, thank you for giving me the floor. I would like to share with you my astonishment. During the summer break, I wrote to Commissioner Patten to ask him how he thinks we could help the Palestinian authorities to organise or reorganise their government for the next elections.
I am nothing short of astonished to have received no reply, as this was the second time I had written to him on the subject. I would like to be sure that I shall at least receive a reply on this matter by Wednesday.
I hope so.
Mr President, while fully acknowledging the right of all the Members to speak, I would like, once again, to call upon the House to avoid antagonistic statements, confusing tragic situations such as those just mentioned - immigration tragedies taking place in Italy - with situations and decisions made by the Italian Government relating to matters of infrastructure. I believe that, with due regard for Parliament's role, when we choose to engage in controversial debate just for the sake of it, we are not helping either ourselves or the people afflicted by these tragedies.
Mr President, I would say only this to the lady from the Left of this House: the European Union is completely neutral as regards privatisation, but what is a matter of historical record is that employees' rights were never more trampled on than in the states in which everything was nationalised. That is the lesson of the 20th Century!
(Applause from the right)
Mr President, we have been following the statements issued by the American administration over the last few days with mounting anger and anguish; basically, come what may, even if Saddam's dictatorship agrees to allow weapons inspectors in, Iraq is going to be attacked.
The MEPs of the Communist Party of Greece - and I believe the people of Greece as a whole - are opposed to any such eventuality. With or without the blessing of the UN. We consider it absolutely absurd that the UN, which was founded in order to resolve differences peacefully, should be used to rubber stamp this sort of crime. But what incenses us most is that the American leadership has no compunction about advertising its highly dangerous position on a pre-emptive strike. Do you realise that what we have here is the worst kind of terrorism, targeting anyone who refuses to accept the hegemony of the United States, which has granted itself the right to attack anyone it considers represents or might represent a threat?
The question, Mr President, is this: faced with this situation, is the European Parliament going to confine itself to playing Pontius Pilate and giving in? Whatever happens, we believe that our nations urgently need to join forces against this neo-Nazi policy and stop the paranoid criminals governing the United States of America.
Mr President, in connection with the Sixth Framework Programme, we have, in this House, had in-depth discussions on the protection of embryos. At the time, enormous pressure was brought to bear on the defenders of ethical principles, who were told that, important as the issue was, it must be not be allowed to lead to the blocking of this important research programme, of which the protection of embryos formed only a very small part. We are now in a situation in which the very same people who said that then are trying to block the whole Framework Programme because of an attempt by a qualified majority in the Council - that is, by quite legal means - to implement ethical principles that we should actually have laid down at an early stage.
I would like to know what, if anything, makes it legitimate for Mr Westendorp to go around claiming to speak for Parliament and declaring that we want a Budget reserve for all or part of the programme. I do not recall us ever coming to such a decision in plenary. So I ask that tomorrow's trilogue with the Council should not address issues on which this House has never voted!
Mr President, on a point of order, from the reply you gave me you have misunderstood the point I wanted to make. I totally agree with you that this House should always be delighted when the Council as such pays attention to our reports. However, the point to which I was drawing attention is that a subset of Council, the Pesca Group, is said to have held a meeting in which it discussed drafts of reports to this Parliament which have not yet been seen by the committee; in other words, that they have been "cooking up" reports ahead of their being seen by the committee. If true, that would be a grave infringement of the rights and privileges of this House and a breach, in effect, of Rule 2 of our Rules of Procedure. I wish to lodge a protest about that and suggest that it be taken up with the Presidency of the Council and with the chairman of our own Committee on Fisheries.
You are quite right, I did misunderstand your original remarks.
Mr President, since Parliament's last resolution, the situation in Iraq has changed both for the better and for the worse. For the worse because, in effect, the situation at international level is becoming strained, and for the better because Iraq has unconditionally agreed to the UN inspections. I was in Baghdad the day before yesterday and a proposal was made to Mr Aziz, which he accepted. He also agreed that the UN inspectors could be accompanied by internationally-renowned international observers who would be respected by both parties.
This would provide a guarantee both for the United States and for Iraq, thus avoiding any games of cat and mouse. When I asked Mr Aziz if observers from the European Parliament would be welcome, he replied that he had not heard of the European Parliament. This is possibly a sign of a certain amount of nervousness on our part, even while there is hope of peace, in not sending an ad hoc mission to Iraq, and particularly in not setting ourselves up as a neutral arbiter.
Mr President, I shall just speak very briefly to tell Mr De Keyser that he must have been wrongly informed.
There is no resistance from Parliament. Parliament voted for a common position, which did not even amend the common position decreed by the Council, with regard to ethical problems. Parliament accepted a compromise integrating all the amendments voted for by Parliament on a whole series of issues, and we learned quite by chance in July that the Council was going back on its word. It is the Council's bad faith that Parliament is condemning.
That is why the rapporteur, the chairman of the Committee on Industry, External Trade, Research and Energy and the shadow rapporteurs meet regularly in order to represent Parliament to the Council, ask to be involved in negotiations and ensure that the Council's word and the word of the Spanish Presidency are respected by the Danish Presidency.
It is very simple: there is no threat from anyone at all in this area. Parliament is extremely responsible and, during the codecision procedure, did not want to go as far as conciliation and so accepted a compromise. It is this compromise that is disputed by the Council and we must all be unanimous, whatever our opinions on ethical problems, in denouncing this kind of behaviour.
That concludes this item.
The next item is the report (A5-0276/2002) by Evelyne Gebhardt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the initiative by the French Republic with a view to the adoption of a Council Decision setting up a European Judicial Training Network (13348/2000 - C5-0757/2000 - 2000/0829(CNS)).
Thank you, Mr President, for allowing me to speak on behalf of Mrs Gebhardt, who has at the last moment been prevented from being here, and has asked me to deliver the statement that follows. Making Europe an area of freedom, security and justice is a very ambitious objective for the EU as a whole, but primarily a very central one, promising protection to almost 380 million people in fifteen countries. This area of freedom and justice is intended, at the same time, to allay fears. If this area is to be created, we need legislation on it at European level to be very well constructed, and on this we are, step by step, making good progress, but we also have to create an infrastructure to build on if we are not to end up with a ruin and give our citizens good cause for disappointment.
The resolution before us is concerned with an important element in this infrastructure, dealing as it does with the training of lawyers at European level. Widely divergent systems and legal traditions mean that there are difficult issues to be resolved in this context. The French Government came up with an interesting proposal, which Mrs Gebhardt improved by making corrections, adding to the proposal at a number of points. It is thanks to the good cooperation of all involved that a good outcome has been achieved, one which the committee was able to adopt with only one abstention.
One of these amendments has to do with the legal basis; whereas the French proposal takes as its basis Articles 31 and 34 of the Treaty on the European Union, ours is founded on Article 42, firstly in order to keep bureaucracy within limits, and secondly, in order to facilitate flexible extension of the network. The French proposal refers only to judges in the criminal law field who wish to receive such training. That is not enough. Civil law is a natural part of the area of freedom, security and justice, which is not created only by judges. There is room for all professions concerned with the law and the administration of justice - such as lawyers, public prosecutors and police officers in the United Kingdom - to play their appropriate parts.
An understanding and acceptance of the different legal systems needs to be promoted in all these professions, or else there will be a lack of trust leading to them resisting judicial measures originating from a different legal system, even though they have to be accepted and implemented as if they were rulings originating from their own national legal system with which they are familiar. Smooth and speedy completion of procedures promotes public confidence in the area of freedom, security and justice that they are promised. What is self-evident in the business world must also become the rule in the judiciary, namely that success comes from learning more.
It is that success that is made certain by the Judicial Training Network, which also makes life easier for those who work with the law. That is urgently needed. What is evident from the report on Pro Eurojust's activities in 2000 is that those who work with the law in the different Member States do not always find it easy to work together efficiently, whether this be because of differences in the legislation or insufficient language knowledge in their specialised field. A strong training network would make it possible to remove such obstacles, so let us get one connected up!
Mr President, ladies and gentlemen, I wish first of all to congratulate the rapporteur, Mrs Evelyne Gebhardt, on her report and express my agreement with the principle that judicial cooperation at European level can work more effectively if the main practitioners concerned, in other words judges and magistrates, are given ongoing training.
The need for this was acknowledged and reaffirmed by the Heads of State or Government at the Laeken European Council, who gave a new boost to the project of creating a training network. In the debate following up the initiative of the French Government, the Commission raised a series of questions of a legal and technical nature about the creation of a judicial training network.
The Commission's concerns were specifically the following: first, the independence of magistrates, which must be safeguarded. Rather than imposing rigid training schemes, judges and magistrates should be given the necessary means to design and undertake this training in a flexible way. Secondly, account must be taken of already existing structures and available awareness-raising instruments, such as the European judicial network and the European civil and commercial network, must be fully exploited. Lastly, consideration must be given to the broad problem of the division of judicial cooperation issues between the first and the third pillar of the Treaty, which, in our view, requires the adoption of two identical acts, a problem which is aggravated by specific features of the opt-out protocols pertaining to Denmark, the United Kingdom and Ireland.
By supporting this initiative, the European Parliament has sought to respond to these questions, specifically this last issue of the dual legal basis. The Commission fully acknowledges the rapporteur's efforts but does not subscribe to the 'bridge' formula laid down in Article 42 of the EU Treaty, which we consider to be disproportionate and somewhat unrealistic.
We share the idea that the division of judicial issues between two pillars creates difficulties. We take the view, however, that the most effective way of overcoming these difficulties would be to abolish the pillar structure in the Convention on the Future of Europe. In the working paper that the Commission presented on the 'European Judicial Training Network? we advocated three possible options: one is to create a training network by means of a Council act, another is to create a Community agency for this purpose and the third option is to keep the existing network operational and at the same time increase the support given to it by the Union. The Coreper of 27 June of this year reached broad agreement in principle on the third option, emphasising the importance that it attaches to the actions of the existing network and to strengthening its activities. The Commission considers that, at the current juncture, this is the formula that best matches needs and which is most likely to achieve positive results. The network has, in fact, already started to work along these lines.
The Council has adopted the Framework Programme on Police and Judicial Cooperation in Criminal Matters; the AGIS programme based on the Community framework model of activities designed to facilitate judicial cooperation in civil matters. The Commission is of the view, therefore, that we already have programmes that are able to support activities to develop judicial training in Europe, in both the civil and criminal fields, which is a particularly important objective in light of the impending enlargement.
Mr President, I would like to welcome the fact that we are holding this debate on an important measure which will unquestionably help us to make progress on the creation of the eagerly-awaited area of freedom, security and justice. I would first of all like to congratulate the rapporteur on the great interest she has shown in dealing with this initiative and on the excellent fundamental work she has done.
Thanks to the Treaty of Amsterdam, we have managed to create the necessary legal bases to implement a whole series of measures at European level making the free, secure and just Europe we all want to see a reality.
In 1999, the Member States, meeting at the Tampere European Council, stated that, in a genuine European area of justice, it must not be the case that the incompatibility and complexity of the legal and administrative systems of the Member States should prevent people and companies from exercising their rights or dissuade them from doing so.
In order to prevent this kind of malfunctioning, the Member States established, as a cornerstone for judicial cooperation in the Union, both civil and criminal, the principle of the mutual recognition of judicial resolutions and sentences. But, in order for mutual recognition to be possible, it is also necessary to comply with another principle: that of reciprocal trust. This means that, in order for foreign judicial resolutions to be accepted as equivalent to national ones, there must be total confidence in the systems, both legal and judicial, of the issuing country.
In this respect, as the initiative recognises in one of its recitals, the training of the members of the judicial bodies of the Member States is one of the factors which will lead to the success of the European area of justice.
Furthermore, I believe that the initiative we are discussing is important. Its aim is to create a network which allows for the establishment of the necessary links between the different bodies of the Member States responsible for the professional training and continued training of the people responsible for the administration of justice. This will promote understanding between the different authorities and help establish a climate of trust. It will undoubtedly lead to better knowledge of the respective legal systems of the Member States and better functioning of the European area of justice. In this way, we will institutionalise a system of exchange of best practices and open up a fluid channel between the national bodies, while respecting the identity of each of them and their necessary judicial independence, which is the basis of the Rule of Law.
I would like to focus on what I consider to be the most important aspect of the present initiative, which has already been mentioned by the rapporteur: the scope for action on the network. In fact, this has been the central issue of the main discussions, naturally, since it has a direct influence on the choice of legal basis.
Despite the confused dispersal in the Treaties of the legal bases for the creation of the area of freedom, security and justice, I agree with the rapporteur that it makes no sense to create a network like the one we are discussing for the specific field of criminal law. In itself, justice is a single concept and therefore the coherent thing to do is to create a single network to coordinate the national bodies for continued judicial training, both in the civil field and in the criminal field.
In view, on the one hand, of the opinion expressed by the Committee on Legal Affairs and the Internal Market which rules out the choice of a double legal basis if it involves procedures which are incompatible with each other and, on the other, of the importance and the objectives of the initiative, I believe that the choice of the direction laid down in Article 42 of the Treaty on European Union as a legal basis is the most appropriate solution.
Our work is based on the principle that articles are incorporated into the Treaty because they are expected to be used subsequently. In this respect, we should not be afraid of opting for this procedure, regardless of the fact that it has not so far been used. Furthermore, the choice of Article 42 has an even greater significance, since it means supporting the communitarisation of areas which are still relegated to particular procedures.
In this regard, on behalf of the Group of the European Peoples' Party (Christian Democrats) and European Democrats, I would like to insist on the need to put an end to the legal dispersal and multiplicity of the legal bases for the creation of this area. This initiative will allow us to put into practice the will enshrined by the Member States in the said Article 42 of the Treaty and open up the road to the gradual communitarisation of the most important aspects of criminal law.
Mr President, as has just been said this initiative was limited originally to the training of criminal law judges, but it was recognised that a second phase would be developed to address the training of civil and commercial law judges. There is a tradition in certain Member States that judicial independence should not be encroached upon. Indeed, this is enshrined in the Irish Constitution. Therefore, an appropriate solution needs to be found as to how to carry the work forward. I am sure we can find one. We already have an independent judicial training network.
This particular initiative has been overtaken. I suggest that we now need to make immediate use of the existing network and to ensure, at the same time, that there is improved support for it. We really need to concentrate on the fight against terrorism which is, as we all know, national, European and global, and it is a priority for the European Union.
I welcome the Council's determination, together with the Member States, to play a full role under the aegis of the United Nations in a global coalition against terrorism. Terrorist attacks are an attack on the most fundamental human right - the right to life. They are attacks under the cloak of night, human bombs in crowded streets and on buses; there are always victims of terrorism, as there are victims of crime, victims of man-induced famine. There is state-sponsored terrorism and terrorism of war and retribution, as we are witnessing in the Middle East. The form of terrorism that now threatens the world has no boundaries, no identifiable location. It moves money as well as infiltrating business, politics and worldwide legal and police systems with impunity. Ireland has had 30 years of terror, which effectively ended in stalemate. We should draw some lessons from that.
Nations, cities, towns and most of all people are the victims of terrorism. The victims are the real prisoners of terrorism; the perpetrators all too often walk free.
I would like to pay tribute again to the rapporteur.
Mr President, it is thanks to the reform of the Rules of Procedure that we are here today discussing a text which - as has happened on many, too many occasions in Parliament - will be adopted by the Council in a different form from that in which it was submitted, while we are denied the chance to debate the European Union's proposals on terrorism, which are much more important in terms of the rights and freedoms of the European citizens than the document we are now compelled to debate.
I refer, in particular, to Mr Galeote Quecedo's report, which examines two proposals made by the Kingdom of Spain. We are going to vote on this report tomorrow without even having the chance to debate it. I am talking about texts on which the Commission itself, which is usually slow to adopt positions, has expressed convincing reservations of a legal and political nature, which are, moreover, appended to our report. I am sad to say that the major Parliamentary political groups, clearly concerned to conceal the contents of the measures from public opinion, have decided to deprive the House even of the usual semblance of a debate. This is deplorable. Thus, we are not going to talk about the Kingdom of Spain's proposal on police and judicial cooperation to combat terrorism, a proposal which we could certainly endorse. However, the proposal to use joint investigation teams, as well as Europol and Eurojust, to facilitate such exchanges raises problems which Parliament has mentioned on several occasions: the absence of democratic and judicial control over Europol and Eurojust and their essential lack of connection to the Community; the lack of specific guarantees concerning the action of members of the joint investigation teams.
Such aspects, relating to investigations and criminal procedure, are in many cases codified in detail at national level as part of the Member States' legal codes or even their constitutions so as to be able to determine the rights and duties of the parties involved. All this is lacking at European level
The second proposal of the Kingdom of Spain is also being concealed from the citizens. This relates to the mechanism for evaluating the legal systems and their implementation at national level in the fight against terrorism, which, as explained by the European Commission, is still unacceptable because it is incomplete and unspecific and its legal basis is misapplied. In other words, once again, the fight against terrorism is being used as a pretext for riding roughshod over principles and rules. Indeed, the initiative goes beyond what is authorised under the proposed legal basis and the evaluation comes on top of that already provided for under the Framework Decision on the fight against terrorism.
We must ensure that the Council hears what we have to say, rejecting a text which will never be approved and rejecting texts which are based on the intention to combat terrorism even at the cost of undermining the fundamental freedoms and rights which are at the heart of democracy itself. The major political groups have decided not to discuss these issues, whereas a debate is necessary and would have yielded useful results.
Mr President, Commissioner, ladies and gentlemen, the Laeken European Council explicitly called for greater confidence to be established between practitioners in judicial cooperation, in order rapidly and for this purpose, to create a European network designed to promote the training of judges and magistrates.
In this way, the proposal that we are studying aims to guarantee cooperation between the judicial authorities of the Member States by creating a European judicial training network, which is intended to promote the coherence and effectiveness of training actions for members of the judicial bodies of the Member States, establishing links between the national schools and institutions specifically responsible for training professional judges and magistrates.
We agree with the idea of establishing closer links between magistrates and the institutional mechanisms of European judicial cooperation, so as to facilitate the professional monitoring of the various stages of constructing a judicial Europe and thereby contributing to the consolidation of the area of freedom, security and justice and to the creation of a European judicial culture.
I would ask Mrs Berger to convey our congratulations to Mrs Gebhardt on her excellent work and our agreement, already expressed by Mr Hernández Mollar, with the idea that this network must cover all fields of judicial cooperation in the European Union, in other words, matters of both criminal and civil law. We will be thereby making a valuable contribution to improving knowledge and understanding of the cooperation instruments, and to promoting the development of a climate of confidence on the part of judges and magistrates in the various national legal issues. This will benefit the mutual recognition of decisions in both civil and criminal law cases, which is ultimately the cornerstone of judicial cooperation.
That concludes the debate.
The vote will be at noon tomorrow.
The next item is the debate on the report (A5-0257/2002) by Robert Evans on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on Common asylum procedure and internal security (COM(2001)743-C5-0129/2002 - 2002/2053(COS)).
Mr President, as you said, this report - on an 'open-coordination-method' common asylum policy and internal security - covers two methods. It is really two reports in one. It should have been two separate reports but owing to Parliament's Rules, and also to time restraints and organisational factors, it is a single report.
The whole approach of the common asylum policy is integral to the work of our committee and we are very much committed to it. Regarding the open coordination method, we stress that this must not be a substitute for Parliament's involvement in the whole process of working towards a common asylum policy and indeed a common immigration policy: we are committed to the full communitarisation of these topics. It is very important that Parliament has a full role in the legislative process in this area. We welcome the open coordination method. The sharing of statistics and everything else it involves must not be seen as a substitute for moving towards the full communitarisation of a common asylum policy with full involvement for Parliament.
We must also ensure that using the open coordination method does not reduce asylum policy to the lowest common denominator of Member States' current policies. We want high standards. We want best practice to be followed. Accordingly, the open coordination method must be used as a transition period towards a second stage where asylum is a full legislative agenda item.
Furthermore, best practice in the open coordination method should not be seen as a substitute for the Geneva Convention and the relevant Protocol thereto. We must put pressure on all Member State governments to integrate asylum policy, and indeed immigration considerations, into all policy areas as a horizontal policy objective.
The second part of the communication is on internal security. This has clearly been moved up the agenda since the events of 11 September last year. We must ensure that Member States' provisions already existing under the Geneva Convention exclude persons who have been involved in terrorist activities, crimes against humanity or other similar offences which are already clearly defined. We must make certain that these provisions are presented in such a way as to ensure that terrorists do not enter EU territory via the asylum procedure. There is no evidence at the moment that would-be terrorists are entering the European Union or any Member States and seeking asylum, but the report seeks to make absolutely clear that there are safeguards and procedures to cover that eventuality.
It is crucial that the measures that are introduced to deal with the threat to internal security are proportionate, that they are effective and above all that they safeguard human rights.
I welcome the Commission's commitment to using only the Geneva Convention exclusion clauses as a basis for rejecting individuals' claims for asylum, but I urge the exclusion clauses to be used carefully. I reiterate that the EU must have a consistent approach and should not extradite individuals to countries where they may be at risk of incurring the death penalty. We need to be absolutely clear on the status and treatment of people who are excluded from international procedure, but who are non-removable from EU territory owing to any of the different reasons which may lead to this status.
In general, with certain reservations that I have outlined, we welcome the Commission's commitment in this report to ensuring that access to asylum procedure is guaranteed. I ask that the exclusion clauses should not be routinely considered for practical as well as humanitarian reasons.
I have tabled some amendments to this report either to correct minor errors or owing to setbacks in committee, but these do not detract from the importance and significance of the report. I commend the work that Commissioner Vitorino has been doing in moving towards a common European policy on asylum. There is no way forward other than for all 15 Member States to have a similar policy with guidelines that are not just similar but the same, and which are recognised and enforced by all Member States.
Mr President, ladies and gentlemen, the Seville European Council marked a major commitment in the field of asylum. It set the end of 2003 as the deadline for the adoption of all the legislative instruments of the first generation of acts concerning European asylum policy. In my view, this commitment by the Heads of State or Government is important for gauging the credibility of European policy in a field as sensitive as asylum policy.
I shall not hide the fact from Parliament - and never have done - that negotiations are currently giving some cause for concern. To be precise, I do not believe that the solution lies in a form of harmonisation that is tied to the lowest common denominator. This is clearly not where the added value of a European asylum policy lies. In parallel with these negotiations, however, the United Nations High Commissioner for Refugees, Mr Ruud Lubbers, attended the informal Justice and Home Affairs Council in Copenhagen last week, and alerted us to the important decisions that will be taken at the next meeting of the executive committee of the High Commission: the approval of an agenda for international protection that will contribute, I am certain, to the debate on the major issues of asylum policy at world level and, consequently, also at European level.
With regard to today's report, I thank and congratulate the rapporteur for the content of his report. The Commission is certainly proposing to introduce the open method of coordination into the field of asylum and immigration policies. I wish once again to make it clear, however, that we do not consider there to be any incompatibility between the open method of coordination and the adoption of legislative measures on asylum at European level. In fact, adopting legislation is an important part of creating a common asylum policy; the management of asylum policy can benefit from the open method of coordination, from convergence and from the harmonisation of the practices, measures and guidelines implemented by national administrations in the field of asylum.
I shall not hide the fact that not all the Member States are in agreement on applying the open method of coordination to the asylum policy. The fact is, however, that the Council itself recently followed the guidelines proposed by the Commission to request the creation of a network of actors in the field of asylum with a view to exchanging information and to studying current practices. The Commission, for its part, intends to use these instruments to identify new fields of action in relation to asylum - not only a comparison of policies, but also the idea of sharing best practice. There is, therefore, no contradiction between the open method of coordination and communitarisation, as generated by the Treaty of Amsterdam, and we even think that in the European Convention on the Future of Europe and in the context of the future Intergovernmental Conference, this compatibility between these two types of instruments must be demonstrated and emphasised.
With regard to the second dimension of the report: we will deal with the issue of the balance between internal security and the obligations of protection. The Commission maintains, in the document that we forwarded to Parliament on the relationship between safeguarding internal security and complying with the obligations and instruments of international protection, that it is possible to achieve an equitable balance between improving internal security in Europe, especially following the events of 11 September 2001, and ensuring that the rights of refugees and other values that are crucial to Europe's democracies are protected.
The Commission welcomes the fact that the report we are debating here today shares this basic approach and recommends that genuine refugees and asylum seekers must not be victims of the events of the last year, but also that no opportunity must be given to those who support or commit terrorists acts to gain access to the territory of the Member States of the European Union. For this reason, the Commission fully supports the guideline adopted and reiterated by the United Nations High Commissioner for Refugees, that the appropriate approach to follow must not be based on major changes to the refugee protection system but must be based instead on the application of the exceptions to the protection conferred by the Convention on refugees in the form of exclusion clauses. We share the opinion that these clauses must be used in accordance with the United Nations High Commission for Refugees' own interpretation of them.
Finally, Mr President, ladies and gentlemen, I should like to emphasise that the Commission subscribes to the European Parliament's explicit call to reaffirm the Union's policy that individuals cannot be extradited to countries where they could face the death penalty for their crimes and where there are no acceptable guarantees that can be legally enforced within the framework of a fair and equitable trial.
Mr President, I would firstly like to thank the rapporteur, who has included several of the paragraphs approved by the Committee on Petitions in his report, relating to the role of the Charter of Fundamental Rights, full respect for the Geneva Convention, special attention for minors travelling alone and women, special training for staff who are in contact with asylum seekers and the importance of the contribution of regional and local bodies, non-governmental organisations and the United Nations High Commission.
Nevertheless, Mr President, there are some remaining concerns which we express in the explanatory statement, such as the excessive exploitation of the sense of insecurity in order to adopt restrictive or repressive measures, not only in relation to asylum seekers, but also towards immigrants.
Therefore, the draftsperson of the opinion of the Committee on Petitions - as approved by the Committee - supports the implementation of the Community action programme against discrimination, racism and xenophobia.
Another concern is that the Council may adopt more restrictive national positions in relation to the right to asylum. In Seville, we saw the differences between the various States with regard to this issue.
Mr President, the Committee on Petitions receives petitions relating to the refusal of asylum. Some are more important and more justified than others, it is true. Last week we received one which is unusual, from an American citizen requesting asylum in Sweden, because he believes he is being persecuted in the United States and that he is being excessively pressurised. Sweden refused him that asylum request and he contacted the Committee on Petitions.
This request, which is unusual, demonstrates the complexity of the problem and the need to find a balance, as the Commissioner said, between the right to asylum and the citizens feeling secure.
Mr President, ladies and gentlemen, negotiations on a common European asylum policy are proving to be tough and difficult. It often appears as if we are stuck on a road going nowhere. However tendentious this House's debates on the subject may have been, MEPs are not at fault in this. Although we have done prompt work in this area, we have a right to be consulted and nothing more.
As we are all aware, the Council has to reach a decision unanimously. This does of course mean that the Commission deserves all praise for trying to find new ways ahead, but I tell you that the open coordination method is not a solution - at any rate, not in Parliament's eyes. Unlike the rapporteur, the PPE group is firmly opposed to the introduction of an open coordination method in the area of asylum policy.
We see an open coordination method as leading to the Community decision-making procedure being bypassed and to Parliament being left on the sidelines. That would be the first step towards returning asylum policy to the intergovernmental level and towards asylum policy ceasing to be one of the European Community's responsibilities.
Quite apart from the fact that a majority in the Convention are convinced that asylum should continue to be governed by Community rules, we cannot and must not allow Parliament, which is the only European institution with any democratic legitimacy, to be shut out from the process of shaping a common asylum policy. That being the case, we in the PPE Group reject Mr Evans's report.
Our group has other reasons for rejecting the report. The first is the call for a restrictive interpretation of the exclusion clauses of the Geneva Convention on Refugees. The second is the demand that it be ensured that applications are first examined by reference to the inclusion clauses of the Geneva Convention on Refugees, before any grounds for exclusion are taken into consideration - a deviation from current legal practice - and that accelerated procedures or admission procedures should not be used in such cases as a matter of routine. Thirdly, we reject the demand that routine checking for grounds for exclusion be prevented in the course of the processing of asylum applications.
Nor will we in any way approve any attempt at nullifying Eurodac. We simply cannot have a situation in which biometric data - even fingerprints - taken from asylum seekers cannot be used for the purpose of investigating criminal offences. Security is of great value to the citizens of the European Union, just as it is to those who come here seeking protection and safety.
To sum up, the PPE Group can approve Mr Evans's report only if a plenary vote adopts extensive changes which we, the European People's Party, have submitted in the form of amendments. Parliament must, though, firmly reject the open coordination method.
Mr President, Mrs Klamt, ladies and gentlemen, what most worries our group is the lack of progress on the part of the Member States and the European Council in relation to asylum and immigration policies.
While here we are discussing whether or not we want an open coordination method, the debate in the streets focuses on the more than fifteen deaths there have been off the Italian coasts, on the endless people, bodies, which appear on the coasts of the South of my country, on situations such as Sangatte, which the European public find truly exasperating, in two ways: on the one hand, because we find this situation distressing, and on the other, because the prevalent feeling seems to be that we are facing chaos, a situation of insecurity which is out of control.
Of course, we want Community procedures for asylum. We believe that the current situation cannot continue and we are therefore prepared to support the European Commission's proposal on the open coordination method as a step forward on the common policy. Naturally, the open coordination method cannot replace the necessary legislative approximation and harmonisation, but it can aid the establishment of these policies, in relation to which we must effectively increase the role of the European Parliament, as well as the collaboration of the UNHCR and the NGOs.
Having said this, I believe we must remember more that asylum is a right that our States grant to persecuted people - which is due to our States' and our citizens' commitment to freedom. Therefore, the societies offering asylum should feel pride and satisfaction.
We are therefore - and I am now referring to the second part of the report - in favour of this asylum system functioning properly. I believe that providing the best possible security means also providing the best possible measures for protecting these people. I believe that the application of the Geneva Convention and greater care with the methods we have established, not in relation to asylum, but in relation to other types of legislation, such as the common definition of terrorism or the step forward represented by the European arrest order, are very important and, applied efficiently, should be sufficient to guarantee security without prejudicing the right to asylum.
I would also like to express our concern with regard to the countries with the death penalty and I would like to say that we are against collaboration with, and naturally expulsion to, those countries and also against the routine and non-individualised review of cases.
Mr President, I regret that my time has run out because I would like to reply to Mr Turco, but I believe that he has not spoken about this report and I will do so through a point of order.
Mr President, I want to begin by thanking Mr Evans for the well executed piece of work we have come to expect of him. For me, as a liberal, it is always a pleasure to work alongside Mr Evans.
There are no issues as momentous for Europe as those of how we deal with refugee and asylum policy, of how we integrate those who are now already within the EU and of how we link asylum policy with the increasing need for an immigrant work force. Our own part of the world, with its ageing population, has a real need for new people. Our internal security is also at issue, of course. Terrorism must not be given free rein within the EU and, on that question, we all of course have a responsibility.
It should be self-evident that we need a common approach to these policy areas within the EU. How, then, do matters look in reality? I know what the solemn declarations say, but I think that the reality is rather different. In quite a few of the EU Member States, for example, national, instead of common, measures have been taken. We are familiar with the debate in Denmark, and we have heard the tenor of the debate in Germany. For the most part, it has been about an impregnable Europe concerned with keeping people out, staving them off, chasing them out and coming down harder on them.
It is against that background that Mr Evans's report is so important. A balance must be struck between security and international obligations to afford protection. The message is clear. An unrestricted asylum system based on the Rule of Law is needed throughout the EU in which internal security is not protected at the expense of citizens' rights. A common immigration policy is required in the EU so that the asylum system can be made more relaxed. In this area, the EU can in actual fact learn from the United States, despite the fact that the United States has so often been criticised in this Chamber. A large part of the growth and economic development in the United States in recent years has come about on the basis of a far-sighted integration policy. 'Better a foreigner in the United States than in Europe', as someone once put it.
The objective of the open coordination method in the field of asylum policy must be that all countries shall fulfil obligations and endeavour to bring about improved standards and greater security, and that is a good thing.
I am also grateful for the fact that the rapporteur and the committee have further strengthened their demands that the Rule of Law be applied and for the fact that the candidate countries have been included in the cooperation. That is a proposal from those of us in the Group of the European Liberal, Democrat and Reform Party. I think it incredibly important for us to state that there should be no possibility of anyone's being extradited in such a way that they risk the death penalty.
To Mrs Klamt, I would say that cooperation and coordination are to be commended within the sphere of asylum too, but that the objective must be that of common legislation. That is something with which I agree. At present, people are herded around Europe like animals. That is not worthy of a Union based on humanitarianism, tolerance and the Rule of Law. I therefore give my wholehearted support to Mr Evans's report. We must never forget, however, that the Rule of Law must not be sacrificed in the fight against terrorism. Terrorism will triumph if we sacrifice the Rule of Law, personal integrity and the protection of human rights.
Mr President, we would like to congratulate the rapporteur for having brought together two sensitive issues which many of us would prefer not to see linked since the question of security often provides a questionable alibi, feeding the prejudices of those who prefer to restrict asylum and develop a policy of deterrence towards those needing to exercise their individual and fundamental rights. We are pleased that we can concur with the rapporteur on his statements on the need to uphold human rights and civil liberties.
We believe that civil liberties are not secondary to security; we are told that a key value of the European Union is the protection of freedom, justice and civil liberties, and we agree with the last speaker that we need to be vigilant on this. We also fully support the view that the governing principle must be that of international obligations, fairly and humanely applied.
So for example, we can agree with paragraph 12, that immediate and general detention should be avoided. We also fully support conclusion 5 of the report, which stresses the need for an holistic approach towards asylum and immigration looking at this as a horizontal policy objective and considering all policy areas, particularly those with an external dimension, such as trade, development, environment and agriculture.
We have long argued that we need to look at the effect of European Union policies in acting as push factors, and after Johannesburg we must be even more aware that what we are aiming for is sustainable development, reducing the causes of seeking asylum. We trust that will form part of the open coordination. We agree with the number of concerns raised about open coordination: in a number of other policy areas, it has almost become a democracy bypass, leaving out the European Parliament and often also national parliaments. But we hope that, through the open coordination method, solutions to difficult issues, such as finding best practice for legal entry for asylum seekers and other immigrants, will be found.
Mr President, the asylum system is under pressure and in order to solve this problem, we must give priority to a common immigration policy. Mr Evans gets straight to the point in Paragraph 1 of his report.
Pressure on the asylum system is indeed considerable. Many asylum seekers are knocking on Europe's doors. Experience has taught us that the majority of them do not fall within the definition of refugee as enshrined in the Treaty of Geneva. All manner of conceptions have come into being of what a 'refugee' actually is, and the Member States have developed secondary forms of protection. How difficult it is to establish any common ground is clearly obvious from the negotiations in the Council on the concept of refugee. It is therefore useful, based on the guidelines proposed by the Commission, to compare notes in terms of the Member States' legislation and policies in order to move forwards in joint partnership.
However, the solution proposed in Paragraph 1 of the Evans report strikes me as misconceived for different reasons.
It is, of course, a strange circular argument. The EU Member States, for reasons of their own, do not pursue an active immigration policy. The asylum system is getting overheated because many people who actually fall within the immigrant category still try to enter the EU via the asylum system. They are given the confusing label of 'economic refugees'. Should we solve this problem by adopting an active immigration policy? That strikes me as a futile exercise. Surely, it will first have to be established that these people are not entitled to asylum.
It is thereafter possible to address the content of the notion of an immigration policy. Is this desirable for the European Union? I think that the views on this are very different in each Member State. This is also evident from the reactions to the Commission communication about an open coordination method for Community immigration policy. Accordingly, the Dutch Government explicitly does not view labour migration as a goal in itself. Research carried out by the Dutch Government has shown that this form of migration does not solve the Dutch problem of an ageing population or the bottlenecks within the labour market. I can imagine that this is probably different for other regions in the EU, but it is certainly not possible to adopt a straightforward, all-purpose policy here.
Moreover, it would not solve anything. Rather than the asylum system, it would then be the immigration system that would guarantee the best ticket into the European Union. Even if the pressure would be off the asylum system, it would be transferred just as quickly to the immigration system and trigger off the same abuses.
There is no easy solution to this problem. The best paragraph of the report is that in which a case is made for an integrated vision of asylum and migration issues, trade, development, the environment and agriculture, for as long as the gap between rich and poor is so immense, people will continue to try to build a better future for themselves and their children. This is a solution which will only bear fruit in the very long term, but it is the best one there is.
Meanwhile, we in the European Union will need to continue to consider the practical implementation of our asylum and immigration policy, taking as its guidelines the notions of compassion and justice. We will need to employ compassion in receiving refugees who have been driven out of their own countries. This involves receiving them under humane conditions, as the report stresses, in fact.
This should be accompanied by justice, which is not always easy, because it means justice not only in the form of access to the legal system, but also in the form of refusal and deportation.
The exclusion provisions, which are very topical in the light of the events of 11 September 2001, also fall within the concept of justice. Needless to say, these must be used in moderation and with care, but the admission of people who are denied access elsewhere is, in fact, precariously naïve. If we want to safeguard the security of our citizens, then we ought to apply these provisions, for this has been something of a weakness in recent years. The Netherlands seemed to go out of its way to offer shelter to people who were denied reception in other countries, and is now experiencing the effects of this. I therefore endorse restrictive and careful application, but I urge you to apply the necessary dose of reality. Unfortunately, the world is not a paradise full of well-meaning people.
Mr President, my impression - derived from item 1 as a whole - is that this report makes the serious mistake of confusing the sacrosanct principle of the right of asylum, which has been invoked and established on a number of occasions as one of the fundamental rights of the European Union, with the complex issue of immigration, which is, in any case, a different subject and should be addressed quite separately.
The report before us deals with the need for a legal definition of the right of asylum, but item 1 of this report contains what is, or ought to be, an extremely disturbing admission, especially for its author. I am referring to the statement that the asylum procedure is often the only way to gain access to EU territory.
If this is the case, the European Parliament's first task is to bolt the door to stop it, to prevent a major, fundamental principle of our legal tradition being distorted either by those seeking to exploit illegal immigration for unlawful ends such as organised crime, for example, whose intention is thus to use this principle as a means of obtaining entry to the European Union for those who not only are not entitled to it but who should be categorically prevented from setting foot on Union soil, or - worse still - by those seeking to enter the Union to carry out terrorist activities.
The rapporteur states - and I say this with the utmost respect - in the tone of the author of 'Alice in Wonderland' that there is no proof that the right of asylum has been exploited to help terrorists enter the Union. I would like, if I may, to ask this question: since we know that thousands of potential terrorists and fundamentalists have penetrated the European Union - and we do not know how they got here, who they are or what nationality they are - how can we fail to draw the clearly logical conclusion that it is precisely the right of asylum that has enabled many of them to enter the Union?
Mr President, Commissioner, ladies and gentlemen, asylum policy is one of the hottest and most sensitive issues on the Community agenda. The last elections abounded with depressing examples of political advantage being taken of situations linked to asylum and immigration issues. The fact is that the drafting of mistaken asylum and immigration policies has contributed to the terrifying increase in xenophobic and racist reactions, which we can only condemn. Hence the need, which is greater than ever, for common immigration and asylum powers, confirmed once again at the Laeken Summit, which reiterated the need for a common asylum and immigration policy to be adopted by 2004. In fact, it is the Europeans citizens themselves who are hoping and calling for action that will add a European value to national policies, whose limitations are becoming increasingly clear, both in terms of security policies and of policies for safeguarding rights and fundamental freedoms.
The proposal we are debating today supports the introduction of an open coordination mechanism, in which the implementation of a coordination policy must function as an incentive and as a means of harmonising national legislations and practices. We agree with the comments that Commissioner Vitorino has just made to the House underlining the need for legislative measures to be adopted at Community level. We agree with him not only when he refers to the need for this legislation and to strengthen the Community-led approach that he mentioned, but also because this mechanism, instead of representing genuine communitarisation, is a process that denies the European Parliament an active role in this process.
It is also crucial that we create an equitable and effective asylum procedure, because this asylum procedure has frequently been the easiest means of gaining access to Union territory. Although we must be able to separate issues that must remain separate, specifically what falls under asylum and what falls under immigration, it must nevertheless be emphasised that it is equally crucial that we establish a common immigration policy that is rational and credible and which necessarily involves a policy of integrating these immigrants, and of effectively combating illegal immigration and trafficking in human beings. Not only for reasons of humanity, but also because we are constantly aware that this is also necessary in order to reduce the pressure that has been afflicting the asylum system.
Mr President, first of all I would like to protest against the expulsion of political refugees, which infringes the most basic right of asylum, such as the expulsion of the Italian refugee Paolo Persichetti by the French Government, in particular as subsequent French Governments have provided luxurious exile for a number of deposed dictators and protected them from their own people.
Contrary to Mr Evans's report, which, despite certain positive aspects, is still too timid in its approach, I believe the right of asylum should be absolute and unquestionable. More generally, however, all EU States need to resolve the situation of the tens of thousands of people who arrive in their territory having fled either dictatorships or types of oppression such as that suffered, for example, by women in certain countries, or simply having fled poverty. All the national governments have an inhumane, reactionary policy in this area, refusing large numbers of these immigrants the right to the appropriate papers to enable them to stay in the country and work. It is unacceptable for a category of men and women to be deprived of all their rights, thus falling prey to slum landlords and to employers looking for poorly-paid undeclared workers.
If the European Parliament wanted to show that it represents progress, at least on this point, it should make its position clear. It should put pressure on national politicians so that immigrant workers are granted not only the legal papers that would allow them to come out of the shadows into the light and live in dignity, but also the opportunity to enjoy the same political, trade union and community rights as all European Union citizens.
Mr President, ladies and gentlemen, once again we have reason to discuss EU asylum policy; unfortunately it is under the banner of security. In fact, what we have to do today is examine two Commission documents which, due to their nature, scope and objectives, should not be considered together, unless we want to cause confusion.
This joint consideration of two equally important and sensitive dossiers gives the impression that asylum seekers are potential terrorists. The Commission, however, clearly states in its report that it is unlikely that terrorists would ask to exercise the right to asylum. This is a true paradox. The Member States are in fact trying to escape their international commitments by invoking exclusion clauses where a loose interpretation of these clauses would free them from their commitments, even though these commitments are fundamental with regard to human rights.
Given all the difficulties posed by the subject of asylum, and despite all our differences, we must not forget that we are dealing with victims, not with criminals. Only an integrated approach and restrictive application of exclusion clauses can guarantee compliance with the Member States' international obligations with regard to asylum. Return, expulsion and extradition policies must provide every possible guarantee of respect for human rights, in particular when these people face the death penalty in their country of origin, as well as the social and domestic situation of each country. Do we have the right to send people to countries where civil war is raging, or where there is a daily risk of death in addition to economic and social misery, such as in Algeria or other countries? Non-expulsion is, however, required by the European Union in our association agreements. Extradition implicitly jeopardises the right of every individual to seek asylum when their life is threatened.
A European solution must also be found with regard to asylum seekers deprived of the right of asylum, who find themselves without any rights and further swell the ranks of illegal immigrants exploited by unscrupulous employers for their own gain, while these people live in inhumane conditions within our European democracies. These men and women have waited such a long time to receive a response from the authorities that they have often formed strong links with the country they are in, having children there, for example, and their links with their country of origin have often become weaker or non-existent. Expelling them would therefore uproot them once again. The only solution now would be to legalise their presence.
I would simply like to make these few points in order to ensure universal respect for fundamental rights, but I support the rapporteur.
Mr President, ladies and gentlemen, Commissioner Vitorino, it is cause for amazement that an institution such as the Commission should commit itself to the open coordination method. It is something of a Metternich method rather than a Monnet method, and the use of it by you - the European Commission - is an indication that your own approach to asylum policy has failed. That Mr Evans, the rapporteur, being British, should speak up for open coordination is not that surprising, but it is quite remarkable that you should adduce the Community employment policy as an example of how this method has been successfully used, as you have obviously not been following the current employment situation and the state of the labour market in the EU, otherwise you would be well aware of how open coordination has failed in this area.
Let me make some comments on specific points. In the report, it is envisaged that asylum-seekers' biometric data will not be used in the investigation of crime until there is a separate system of European data protection in place for it. Vote for that, and you leave yourself open to the question as to why the general standard of data protection in the European Union and in its Member States is apparently not sufficient to offer asylum seekers adequate protection against the misuse of data. When it comes to data protection, we in Europe have the highest standards in the world. Why you should want to use such an absurd requirement to prevent the effective implementation of Eurodac and hence the protection of our citizens, remains a mystery.
That this report should call for the procedure for acquiring refugee status to be speeded up is indeed a good thing. What we are dealing with here is indeed, in principle, just the checking of an application. That, too, is something the PPE-DE Group has been advocating for some time, yet it was your group, Mr Evans, that in various reports advocated one new appeals board after another, guarantees of legal redress that became ever more comprehensive and bureaucratic, the constant reduction of the State's right to submit evidence and hence, of course, more lengthy procedures. It would be nice if you were to back up the words in this report with actions in others.
With my third observation, I come to what is our main problem. In this report, you have not a word to say about our society's real problems. You have not one word to say about how we should deal with those who support the committing of terrorist acts. What do we do when someone, with the provocation of our public in mind, wants to call his child Osama Bin Laden? What do we do with people who publicly rejoice in the images of 11 September? What do we do with Islamic preachers who preach hatred and violence? How do we respond to people who by their words trample our free and democratic system of government underfoot?
Do we have to wait until these people commit a terrorist act before we are permitted to deport them, or before they cease to enjoy the rights of visitors? It is that question that is currently being asked over and over again in our societies in view of the situation in which we find ourselves. It is to these questions that we must give answers. There is in fact nothing whatever about that in your report, but these are questions we will have to resolve in many future debates.
Mr President, Commissioner, we all know that the events of September 11 and the war on terrorism are being used as an excuse in several Member States of the European Union to block progress on an integrated European asylum policy. The number of asylum seekers in the European Union fell by nearly two-thirds over the first 4 months of 2002, compared with the same period last year, having almost doubled over ten years. In Greece, which is usually generous towards asylum seekers, only 59 out of 2,810 applicants were granted asylum in the first half of 2002. This is a dramatic fall in comparison with 2001, when almost ten times as many applications were granted.
At the same time, according to statistics from the UN High Commissioner for Refugees, most mass movements of refugees are offered refuge by neighbouring, equally poor countries; fewer are opting to flee to the West, that is when they manage to get here at all. For example, out of four million Afghan refugees, only 38,600 asylum applications were filed in the Union last year, i.e. only one Afghan in a thousand asked for protection from the European Union; most fled to neighbouring countries. These statistics speak for themselves and claims that waves of refugees are supposedly threatening Europe and that we should pull up the drawbridge are groundless.
At the same time, of course, xenophobia in the European Union is increasing, while the debate has lost sight of what it is that forces these people to travel so far from home in a bid to escape the endless violation of human rights in their own countries. It is not just that strict controls do nothing to prevent asylum seekers from heading for Europe; they encourage many to try and enter illegally, creating work for gangs of smugglers. And as a result, we end up counting corpses on our borders and coastlines and trying to deal with new forms of slavery and exploitation. We agree with the open method of coordination, Commissioner, but it is hardly an integrated solution to the problem and we trust that we shall have an integrated policy by the end of 2003.
Mr President, I subscribe to the minority opinion of the Committee on Citizens' Freedoms on this Commission communication, which is shot through from beginning to end with the notion of Europe as a fortress to which hundreds of thousands of victims of imperialist policy are denied access. It lines up perfectly with the xenophobia and racism which dominate the European Union, especially after September 11, as the Seville Council made perfectly clear. Unfortunately, the Evans report, give or take a few exceptions, follows in exactly the same vein.
The Commission communication, which recommends introducing the so-called open method of coordination as a staging post on the road to complete convergence of the Member States' asylum policies, denies to all intents and purposes the spirit of humanity which should underpin asylum arrangements. It sets out new repressive measures, such as front security checks, a biometric database such as the Eurodac fingerprint system, gathering DNA etc., and all at a time when the percentage of asylum applications approved in the Member States of the European Union is already tragically low. For example, according to statistics from the High Commissioner for Refugees, Greece only approved 25 out of 2,838 or 0.8% of asylum applications during the first half of 2002 and only 34 refugees were granted temporary asylum on humanitarian grounds.
These figures are a disgrace when you think that the overwhelming majority of people seeking asylum in our countries are from places such as Afghanistan, Iraq, Turkey, Iran or other countries with serious problems. And, unfortunately, there are more than a few who, instead of being granted asylum, are repatriated - to use the official term - in their country of origin, despite the fact that their very lives are at risk.
Commissioner, Mr President, ladies and gentlemen, this report is one of a series of reports on asylum, immigration, refugees and security. It may come as a surprise that this last point features amongst the others. Be that as it may, this report sets the seal on the task. It will allow us, I hope, to maintain cohesion and coherence in our approaches and directives and, therefore, to put an end to the utterly inharmonious image that we have been given by a European Union that has been utterly spineless in this area.
The many different types of legislation mean that we must have an overview and I think that the proposed open coordination method between the Member States will help to draft higher standards in this area, whilst encouraging transparency, visibility and, lastly, evaluation.
Since the Tampere European Council, we have been seeking to create a European area of freedom, justice and security. These three words must be applied to a single area, where freedom must carry the same weight as security and justice. Hence the need for a common interpretation of law and, I beg of you, a forward-looking approach to an agreed policy.
The European area must also be established with the actors who are present on the ground. It must offer all European citizens protection, and not a refuge from the fear generated by 11 September, this irrational fear which is giving rise to an overcautious withdrawal enabling some people to maintain their xenophobic and racist attitudes in the name of so-called pragmatism. I must reiterate that, behind all these words, there are men, women and children. We would like to ensure their rights are respected, by devoting particular attention to women, children and victims of violence.
As well as affirming a Europe of human rights, we in Europe also want to affirm, when faced with racism, xenophobia, fanaticism and the death penalty, that we want to establish a Europe of freedoms, as safely as possible, and not a Europe that concentrates on law and order in the name of racism and xenophobia.
Mr President, I should like to make two brief remarks following this most interesting and stimulating debate. Firstly, in reply to Mrs Boumediene-Thiery, I would draw her attention to the fact that these two issues were not brought together by the Commission. We addressed them in separate documents. We are discussing both of them today as a result of Parliament's organisational arrangements. For once you cannot blame the Commission.
My second remark, in reply to Mrs Klamt and Mr von Boetticher, concerns the open coordination method. Since Amsterdam, it has been quite clear that the development of European asylum policy will take place in two stages ('generations'). The first generation will take the form of minimum common rules on a number of elements of asylum policy; the second generation, later on, will be based upon a common (maybe even 'single') European asylum system.
In both generations it is undoubtedly quite clear that legislation will play a key role. You must recognise that, in spite of the fact that sometimes we do not agree on the solutions, the Commission has put forward all the proposals for the first stage of legislation only one year after Tampere. I freely acknowledge before the House, as I have always done, that finding a common level playing field on this legislation, even on minimum common rules, has been difficult in the Council. The Council is about to adopt a very famous rule based on one rule with 15 exceptions. If this was achieved in the field of chemistry it would probably merit a Nobel prize, having one rule with 15 different exceptions, one for each of the 15 Member States. We need to recognise that these minimum common rules are not sufficient. I therefore tried to put forward the idea of having a common European asylum policy by means of the open coordination method. The open coordination method does not go against legislation. However, its objective is to complement the insufficient outcome that I acknowledge will most probably be the concrete result of this first-generation legislation.
I should like to draw your attention also to the fact that the open coordination method brings transparency into the system. This is the best way to respect the principle of subsidiarity. There cannot be a central managed asylum system in Europe. That would go against the principle of subsidiarity. Each Member State should be entitled to decide and to take into consideration asylum demands, and to decide in which cases they grant asylum status on the basis of minimum common rules at European level.
The Commission considers that we need to exchange best practices, and to exchange information. That does not happen at present, and this means that the open coordination method has an added value in bringing transparency to the way Member States manage the system. Under our proposal, Parliament will be joining this exercise.
I should like to make it plain that I do not want to go against any kind of communitarisation. On the contrary, I am trying to make sure that we take the necessary and consolidated steps to achieve the Treaty objective. I do not think the open coordination method is a cop-out. In the Lisbon agenda you will see a crystal clear reference to the open coordination method. If you see the proposals that the Commission has put forward on economic governance, you will see that our proposal is to use the open coordination method to determine legally-binding targets, making the open coordination method more effective and therefore achieving more concrete results. I respect your disagreement, but I do not think that I am wrong.
That concludes the debate.
The vote will be at noon tomorrow.
The next item is a joint debate on the following two reports:
A5-0309/2002 by Roberta Angelilli on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the Commission Green Paper on Compensation to crime victims (COM(2001) 536 - C5-0016/2002 - 2002/2022(COS))
and A5-0312/2002 by Giacomo Santini on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on a Proposal for a Council Directive to improve access to justice in cross-border disputes by establishing minimum common rules relating to legal aid and other financial aspects of civil proceedings (10856/2002 - C5-0423/2002 - 2002/0020(CNS)).
Mr President, the report of which I am about to give a brief overview deals with the Commission Green Paper on compensation to crime victims. This is certainly an extremely complex issue in legal terms, but I am glad to say that a major debate is developing on the matter with endeavours being made, first and foremost, to define the appropriate legislative instruments and identify the appropriate financial resources to secure what should be the basic right of a crime victim: to receive proper compensation for suffering and damages inflicted, especially where there is no perpetrator of the crime in that the author is unknown or is not in a position to provide the victim with compensation.
Moreover, we know that the number of cross-border crime victims is increasing, firstly because of the increase in the movement of citizens within the Union but also, I regret to say, because of a general increase in crime, particularly in major, very serious criminal activities such as terrorism, child abuse and the trafficking of human beings. It should be emphasised, moreover, that many victims suffer injury twice, first as the victims of a crime and then as victims of an excessively bureaucratic system, and this system requires greater simplification in order to prevent situations where protection is unavailable or inadequate.
In view of this, the need to set minimum standards on the protection of the victims of crimes, in particular on crime victims' access to justice and on their right to compensation, was explicitly established as early as Tampere when the principal guidelines to be followed with a view to creating a genuine area of freedom, security and justice were laid down. Regrettably, this strong political will has not yielded any significant legislative results at Community level in the time that has elapsed since 1999. The primary goal is, therefore, to create minimum common standards in as short a time as possible in order to make the right to compensation reality throughout European Union territory for both European citizens and those who are legally resident in Europe.
These standards must contain a clear, precise definition which has been agreed upon by all the Member States of the types of crime and the damages that could be grounds for compensation. It will, moreover, be equally necessary to identify the parties who could legally be the recipients of compensation with similar precision and on the basis of similar assent, considering, inter alia, that the families and dependents of people injured by crime can be considered to be the indirect victims of crimes.
It will certainly be no easy matter to identify minimum standards, for two reasons. The first relates to the practical problem posed by legal codification, for a complex process will have to be launched to approximate the - at present, extremely diverse - laws of the Member States. The second concerns the vital need to identify adequate resources. A number of different funding possibilities exist. We could consider, as the Commission suggests, setting up a special European Solidarity Fund, which could, moreover, contain the proceeds of the seizure and subsequent sale of the assets of criminal networks.
In any case, the priority must be to define rules and procedures governing the treatment of victims which are as harmonised as possible. All this would help to remedy the - at times, extraordinary - disparities which exist between the different legal systems of the Member States. Indeed, at present, there are differences linked to the place of residence of the victim or to the State in which the crime was committed, which means that discrimination is occurring which is unacceptable and prejudicial to the victims. In practice, a situation is created where there is real disparity between the treatment people receive, which varies according to the country in which the crime took place, and this is a blatant violation of the fundamental principle of non-discrimination.
Mr President, Commissioner, this proposal for a directive, with regard to which I am the rapporteur, seeks to establish minimum common rules to guarantee the provision of genuine financial assistance to citizens who are unable to bear the costs of legal proceedings in which they are involved. This initiative slots perfectly into the project of creating an area of freedom, security and justice within Union territory, within which all the citizens are guaranteed respect for their fundamental rights, irrespective of their financial situation.
The original legal basis is Title IV, Article 61 of the Treaty establishing the European Community, which stipulates that the Council, in order to establish progressively an area of freedom, security and justice, shall adopt measures in the field of judicial cooperation in civil matters. The Tampere European Council responded to this call by establishing minimum standards for cross-border access to justice, and we would emphasise this.
The Commission has taken a more courageous step, proposing to extend the provision of aid to internal cases as well. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has risen to the challenge, appropriating the Commission's debate on the scope of the directive. Therefore, other internal cases are to be covered by the directive as well as cross-border cases.
Thus, the legal basis must be extended and is no longer to be found solely in Article 61 of the Treaty but in Article 65 too. Moreover, the extension of the scope of the directive is also based on the European Union's Charter of Fundamental Rights, Article 47(3), to be specific, which provides that legal aid is to be made available to those who lack sufficient resources to secure equal access to justice. This is the first time we have pledged to provide this kind of aid at Community level. It also gives us a welcome opportunity to invite those Member States - and there are a considerable number of them - which already provide guaranteed, appropriate legal aid for their citizens internally, to start to harmonise their laws in the field.
The report, which was adopted unanimously by the Parliamentary committee responsible, goes even further. Indeed, it proposes to extend the aid provided during the actual legal proceedings to the pre-litigation stage too, given that effective mediation, an attempt to achieve reconciliation between the parties can often even obviate the need for actual legal proceedings, reducing, therefore, or eliminating all the inconvenience for the citizens concerned and, most importantly, reducing the costs involved.
This two-fold approach could - it is true - lead to an increase in the costs sustained by the Member States. However, the political and social importance of a directive of this nature would - and, indeed, does - justify Parliament's appeal to the Council to take this step. Here, we have the primary task of identifying the political objectives which will further the genuine development of the Europe of the citizens, the Europe of equality of justice for all.
I would like to end by focusing on a last minute and, therefore, somewhat disconcerting action of the Council, which has sent a new text - albeit only informally for our information - which clearly seeks to stress the contents of Article 1, which restricts the scope of the directive purely to cross-border cases. In other words, the Council is - or seems to be - attempting to cast doubt upon the entire process, to stop it in its tracks and to go back to the drawing board. Irrespective of the content of this proposal, which runs counter to the unanimous vote of the Parliamentary committee, this is a serious violation of form and procedure. The Committee on Citizens' Freedoms and Rights has decided, on the basis of a specific vote, to complete the entire process up until the adoption or, at any rate, tabling in plenary of the report based on the text prepared by the Commission, in accordance with the most basic rules of the consultation procedure.
If Parliament were to accept the Council's termination of the process or a proposal for referral back to committee, this would have major consequences in terms of interinstitutional legal relations and also in terms of the consultation procedure, and would be a serious violation of the provisions of the Treaty.
The prerogatives of the European Parliament would be undermined and a highly disturbing precedent would be set for the future. Therefore, the process of examining this report must be brought to its normal conclusion; in other words, the report must be put to the vote in Parliament. That is the opinion of the Parliamentary committee.
I would like to end by calling directly upon the Commission, if I may, in the person of Commissioner Vitorino, to give its opinion.
Mr President, ladies and gentlemen, as other speakers have emphasised, protection and support for victims is certainly one of the key challenges we face in establishing the area of freedom, security and justice. We passed an initial milestone in March 2001, when the Council adopted a framework decision on the standing of victims in criminal proceedings. Soon afterwards, the Commission presented its Green Paper on compensation to crime victims.
The aim of this document was to launch a wide consultation with the Member States and all the interested parties on the possible objectives of a Commission initiative in this area. Amongst the suggestions made, I shall mention, in particular, the drawing up of a minimum criterion for compensating victims within the Union and the application of this scheme to cross-border disputes. I am therefore extremely grateful to the European Parliament for tabling a resolution on the Commission Green Paper and I should like to thank Mrs Angelilli in particular for the excellent quality and the pertinence of her report. I am very pleased to be able to note, in the report, the support given to our objectives as well as a detailed and constructive analysis of the various aspects covered by the Green Paper. I shall not make any detailed comments about the various points of the motion you have debated, but I can assure you that these will help the Commission to define future measures. As you will have probably noted, the latest version of the Commission scoreboard on the area of freedom, security and justice already indicated that a follow-up will be given this autumn with a proposal for a directive on compensation to victims. The position that you are adopting today on the Green Paper will be, in this connection, an extremely valuable contribution to the creation of our proposal.
As far as the proposal for a directive on legal aid is concerned, the Green Paper published by the Commission in February 2002 led to a proposal for a directive being presented in January 2002 that seeks to establish minimum standards in the area of legal aid. As you know, this proposal provoked, and, indeed, continues to provoke, a great deal of discussion within the various Council bodies. In particular, the debates focused on the scope of the directive. The Commission hopes that the directive will apply to all civil and commercial disputes, but the Council decided that its scope should be limited to cross-border disputes. As a result, the text of the proposal was substantially changed, on this issue at least. The new text, which is still far from being final, was forwarded by the Council to Parliament for information. Earlier today, Mr Santini emphasised the situation and the institutional challenge that such an approach presents for Parliament, and that is why I fully understand that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs hopes that it will be the original text of the Commission proposal that is submitted to the House for a decision.
I would therefore like to thank the rapporteurs, Mr Santini and Mrs Wallis, for the Committee on Legal Affairs and the Internal Market, for the quality of their work. In addition, several changes suggested in the amendments were taken up in the text which is currently being debated in the Council. Above all, I must point out that Amendment No 6, which concerns the first paragraph of Article 1 of the proposal, is very clear on this point, since it goes as far as deleting the reference to cross-border disputes.
The Commission essentially remains of the opinion that the proposal for a directive must be applied to all civil disputes. This solution supports the extension of the Charter of Fundamental Rights of the European Union, Article 47 of which lays down that 'legal aid shall be made available to those who lack sufficient resources insofar as such aid is necessary to ensure effective access to justice'. It is also part of our work to promote access to justice for all. Unfortunately, I must say that there is very little chance that the Council will change its mind on this matter. On the other hand, the debate continues on the definition of 'cross-border impact', which can be interpreted in either a broad or restricted manner. The Commission would like to support a broad interpretation so as to avoid undermining the principle of legality. The issue will be tackled at the meeting of the Justice and Home Affairs Council in October.
Mr President, in reality the draftsperson of the opinion was our colleague, Mrs Wallis, for whom I am a very unworthy replacement, since she cannot attend today. This will deprive you of a much more complete explanation, but please allow me nevertheless to thank Mrs Wallis on behalf of the Committee on Legal Affairs and the Internal Market for her magnificent work and her willingness to take up all the suggestions of that committee.
Naturally, the Committee on Legal Affairs and the Internal Market had to involve itself above all with the technical aspects of this directive, and has tried to introduce certain improvements: firstly, contrary to the line taken by the Council, extending its scope to those civil actions resulting from criminal acts, since we felt that there absolutely no reason to exclude them; secondly, trying to determine more precisely what is meant by judicial costs, what items should be included and also making it possible to maintain free justice in the event of appeal, insisting on the need for requests to be examined in good time and, to this end, laying down that the Member States should designate the competent authorities; and finally, providing for reimbursement, where there are private law mechanisms in that regard.
The news given us today by Commissioner Vitorino - and which the Commission communicated in good time - does not exactly give us hope, but our Committee on Legal Affairs and the Internal Market must remember - and the draftsperson who I am replacing insisted on this - that, in the event that the Council introduces these substantial modifications, the Treaties lay down that Parliament should be consulted again, and Parliament is not prepared to give up this right, but rather is prepared to defend it.
Mr President, in its opinion on the Green Paper on compensation to crime victims, the Committee on Legal Affairs and the Internal Market congratulates the Commission on the approach it has proposed and adopted and welcomes the definition of the three major objectives for possible action at Community level: firstly, the need to guarantee crime victims within the Union the possibility of obtaining state compensation, providing for a safety net for all Union residents; secondly, the need to adopt the necessary measures to limit the unfair effects that result from the great differences that currently exist between levels of compensation in the different Member States, which, in practice, vary according to the Member State of residence of the victim or the Member State in which they were the victims of the crime; and, thirdly, the need to facilitate cross-border victims' access to state compensation, ensuring that victims' access to compensation is not excessively dependent upon the place in the Union in which the crime was committed.
However, the Committee on Legal Affairs has expressed some considerations - and I would like to thank the rapporteur, Mrs Angelilli, for having included in the body of the text all the amendments contained in the Committee on Legal Affairs' opinion - to the effect that compensation should cover both material and non-material damage caused to the victim. Generous time limits should be set for the submission of claims for state compensation; similar provisions must apply concerning the dies a quo (the date from which the time limit is calculated) in order to avoid disparities in the way cases are treated. Moreover, it is crucial that harmonised compensation claims forms are drawn up in all the Community languages and that the minimum procedural guarantees include, inter alia, the right to impartial judgment, the right to be represented by a lawyer, the right of access to the procedure and easier access for cross-border victims to State compensation.
In conclusion, the Community initiative on compensation to victims would indeed be a major contribution to the creation of a European area of freedom, security and justice.
Mr President, ladies and gentlemen, victim protection has already long been a topic of political discussion even at European level. Parliament has regularly called, ever since the 1980s, for an improvement in the position of victims of crime. That victims of criminal offences have to be supported and protected is not a matter of dispute; the only question is how this is to be done, and to what extent. With the Vienna Action Plan, Europe took up the issue of care and compensation for victims. In 1999, Parliament's agenda included an item on the improvement of the position of crime victims in the EU, and at Tampere there was a call for the establishment of minimum standards for the protection of crime victims.
Today, we in Europe's Parliament are giving our opinion on the Commission Green Paper on compensation to crime victims. We are doing this out of the conviction that the rules of nation states on the compensation of victims are inadequate. It is unacceptable that victims should be compensated differently within the European Union, simply because, over and above the misfortune of falling victim of a crime, they were unlucky enough to be victims in the wrong country. To take one example, one Member State may take over the costs of psychiatric treatment of victims of sexual violence, whilst in others, the costs of all medical treatment needed as a result of other offences are covered.
Looking at another area, the burden of proof in all Member States rests with the applicant for compensation, but there are great variations in the degree of proof, and another example is that, in certain Member States, it is required that an offence shall have been reported to the police before any compensation can be paid out, whilst in others that is not the case. I adduce these examples in an attempt to show the quite different assumptions on the basis of which the fifteen Member States work.
Critics of the Commission and of Parliament charge that we are too slow to pass and implement resolutions on the protection and compensation of victims, and the criticism is also levelled that this Green Paper is aiming at a Community initiative in the form of minimum standards. What is sought by many victim-support organisations is harmonisation. I can well understand why it is victim-support organisations in particular that seek speedy solutions, but many small steps and comprehensive educational work are needed if we are to achieve the objective of Europe-wide victim protection. That means finding and deciding on common rules for all, in all the Member States.
It is, then, all the more important to take the first step of laying down minimum standards for State compensation for those victims of criminal offences who get no compensation from their assailant or by other means. All this is covered by this Green Paper. This is a good approach, and, on behalf of the PPE Group, I welcome it as being the right way towards Community rules for victim support in the EU.
I would like to conclude by expressing my thanks to Mrs Angelilli, firstly for her excellent report, but also for her willingness to support the many compromise amendments which crossed group boundaries.
Mr President, on behalf of my colleague, Mrs Carmen Cerdeira, who has been the shadow rapporteur for this report and who regrets that she cannot be here today, I would like to explain the position of the Socialist Group.
You know - and I would like to give you an example - that more and more people within the European Union are crossing the borders of their States. In 1999, 250 million people did so. This situation means that citizens who are moving around run the risk of becoming victims of crime both inside and outside the territory of their States of residence, and this may be anything from robbery to, on occasions, terrorist crimes, a scourge which still strikes cruelly within the European Union.
There is no doubt that this Green Paper and the reports we are approving today represent progress in terms of removing the physical national borders in relation to the victims of crime. We must ensure that within the Union's area of freedom, security and justice the citizens are given genuine access to justice so that they may benefit from adequate legal protection in any part of the Union's territory. For this reason, the Europe of the citizens does not make sense unless we first adopt, amongst others, the necessary measures to improve and take account of the rights of the victims of crime as well, seen from a global perspective.
Any person, including third-country nationals, who has been a direct or indirect victim of a crime in the territory of any Member State of the Union must receive the same minimum level of treatment. The European Union cannot accept that a person may receive different treatment depending on the Member State within which they have been a victim of crime or depending on their nationality. My group believes that compensating victims is a fundamental aspect which must be at the heart of European cooperation in the fight against crime.
I welcome the Commission's report and also the report by Mrs Angelilli, whom I congratulate on her attitude and availability. I believe that all the groups will be more or less in agreement with this report.
I would just like to mention a few of the points which we believe to be fundamental and which we would like to express our support for: the principle of non-discrimination included in paragraph 13; support for non-governmental organisations which work with victims on a daily basis; the conditions for dealing with and attending to victims, as I said earlier; the harmonisation of systems for compensating victims, established by the Member States, taking account of levels of income; the guarantee that all citizens and legal residents can receive compensation when they have been victims of crime, according to Community criteria. We therefore support the creation of a European body for victims, the creation of a European fund to guarantee the corresponding compensation of the victims of crimes and, of course, the establishment of harmonised forms in all the languages of the Union.
I believe that we will thereby have a proposal which represents a genuine step forward.
Mr President, we have nothing against compensating the victims of crime nor anything against easing the bureaucracy which often causes delays in pay-outs. We must however widen the notion of crime and resulting compensation to include ecological crimes or crimes full stop which have been committed by employers who, in order to increase their shareholders' profit, cut back on measures in place to prevent accidents.
Industrial disasters, such as those which occurred at the AZF factory at Toulouse in France, at Lanhelas in Portugal and at Enschede in the Netherlands, to mention but a few, have all had tragic consequences in terms of human life and in material terms. How many deaths have been caused as a result of asbestos misuse by firms, including after such a time when the harmful character of this substance was already well known? It is often some of the richest and most powerful companies that are involved, therefore those responsible are solvent. In this case, it is obviously not the tax payer who must pay but the employers concerned who must foot the full bill for the damage they have caused. We must, above all, force them to take the necessary measures in terms of security and control in order to prevent this type of accident.
Mr President, ladies and gentlemen, the exponential rise in crime, in which the European Union bears its share of responsibility, raises the problem of compensating victims. In France, for example, Jean-Marie Le Pen had proposed to place, from the outset, the scheme for victims of terrorism in the same category as the long-established scheme for victims of war.
The report by Mrs Angelilli mentions cases for damages filed by nationals of one Member State in the territory of another; cases for losses, the causes of which are found in events that occurred in a State other than the State of residence, as well as disparities between Member State legislation.
In this type of dispute, we are in favour of defining a minimum standard, or in favour of speeding up the ratification of the Strasbourg Convention of 24 November 1983. On the other hand, we have reservations regarding the creation of a new European body which is mentioned in Article 16(d) and Article 28. In addition to the problem of funding this body, it would not put an end to the disparities which could in future arise between the victims of cross-border crime - and who therefore benefit from the European funding - and those who continue to fall under a national scheme. The solution is to be found in adopting a single and simple European rule which could be, with regard to legal competence or applicable law, the law on the location of the crime, the lex loci delicti.
Mr President, Commissioner, ladies and gentlemen, we are now considering two reports that form part of a set of measures designed to promote the creation of an area of security, freedom and justice in order to provide a useful response to the everyday concerns of Europe's citizens. I congratulate Roberta Angelilli and Giacomo Santini, because both reports make it clear that the enormous challenge we face consists of creating a genuine area of justice, in which European citizens can see their integrity protected, enjoy access to justice and have their rights guaranteed regardless of the place in which they live and as easily as if they were in their own country.
The Angelilli report is concerned with citizens who have been victims of crime. It is crucial that we devote all our efforts to preventing secondary victimisation. It is unacceptable that someone who has been the victim of a crime should be victimised once again because the system provides them with inadequate or non-existent protection. Mrs Klamt has already given paradigmatic examples of some such situations. Compensation must be awarded for losses and damage sustained in a way that is immediate, full and effective. The Member States must, to this end, promote the appropriate harmonisation of their legal and regulatory provisions, because it is unfair that, as a result of the profound disparities that exist, there should be unjustifiable differences in the compensation to which European citizens are entitled merely because they have been crime victims in one particular part of the European Union rather than another. The citizens must also have accessible and full information on these rights, provided in the various Community languages. Often rights are not exercised not because they are not in place or are not regulated, but because the citizens are not able to access this information.
The Santini report is based on the observation that the exercise of the freedom of movement will lead to a huge increase in cross-border cases involving individuals with such modest incomes that they might not be able to access justice or benefit from adequate legal aid. The Charter of Fundamental Rights, specifically Article 47, provides that legal aid is to be made available to those who lack sufficient resources in so far as such aid is necessary to ensure effective access to justice. We therefore agree that, as already laid down in the Tampere conclusions, minimum rules that guarantee an adequate level of legal aid for cross-border legal disputes throughout the Union must be established, whilst emphasising, nevertheless, that the Member States always have the option of laying down more favourable provisions in line with their own traditions.
Mr President, I wish to begin by congratulating Mr Santini, who I have been shadowing on behalf of the Group of the Party of European Socialists. It is a very good report. However, we have done ourselves some damage. As has been referred to, this will not be viewed easily or lightly accepted by the Council because we have wrongly broadened the scope. I agree absolutely with the principles within Mr Santini's report, but we have to be realistic on a consultation process on how to achieve those principles.
This is particularly about cross-border disputes. If we make it include internal disputes, we create a great deal of problems not only for the Community but also for those Member States that will have to face the potentially huge legal bills that will follow. That is why I will recommend to the Socialist Group that we support the amendment by Baroness Ludford which reintroduces the notion that this refers specifically to cross-border disputes.
I welcome the fact that the Brussels 1 Regulation will apply to these disputes on the mutual enforcement of civil law decisions. Equally, I accept that it should not cover proceedings relating to tax, customs or administrative matters. However, I should introduce one correction. It may have been a linguistic matter, but Mr Santini said that citizens will be judged irrespective of their financial positions. This is not true because there is an upper limit set within the directive.
I welcome that the victims of crime will be guaranteed legal aid in order to get compensation. We agree that legal aid should cover both pre-litigation advice and representation in court. We also back the proposal to include within the scheme mechanisms for resolving disputes outside the courts.
I will finish as I began by congratulating Mr Santini but by expressing regret that, by broadening the scope and going far beyond that which we can achieve in the House, we are actually urging the Council not to accept our recommendations.
Mr President, Commissioner, we have all fought for freedom of movement - which is a good thing - along with all that has developed from it, in order that people might have the fullest possible enjoyment of it. Here and there, alas, this freedom of movement brings with it adverse consequences, and both reports deal with this. The first report - Mrs Angelilli's, which has to do with the compensation of victims of crime - addresses a mechanism that would help to alleviate to some extent the effects of these unwelcome emergencies, which arise from freedom of movement itself. With that in mind, the attempt is made to lay down minimum standards across Europe, so that a citizen travelling from one State to another and sustaining some detriment, shall receive appropriate compensation under the same conditions.
I welcome the way that this, in view of post-11 September discussions, is not being focussed only on the victims of specific offences, but that the range is being extended and the victims in question are being granted aid to minimum standards. It is also noticeable from the second report that the increase in cross-border disputes and offences is actually a consequence of freedom of movement and of the Common Market. That is why it is so important that we should see the EU as being also a social community, one that does not deny access to the law to people who have been affected by such offences but have fewer resources at their disposal. This step can, then, only be welcomed and supported.
In particular, I welcome the way in which Mr Santini has put these into more concrete terms and enlarged upon them, stating for example, that the states should bear court costs or that the application for legal aid should be submitted to national authorities designated for that purpose. Alongside these, there are a plethora of other items that effect very real help for victims and for those with a claim on aid. Both reports help us as EU citizens to have a positive experience of life in the EU, with all the principles associated with freedom of movement, which we can and must make a reality. I congratulate both rapporteurs on these excellent reports. Many thanks!
Mr President, I would like to refer to Mrs Angelilli's remarks at the beginning of the debate, when she spoke of this issue as being very complicated from a legal point of view. I have no legal training whatsoever but I have no doubt, as the Commissioner mentioned in his comments on forging together the chemistry of 15 countries, that mutual cooperation across the legal systems and judicial processes of 15 countries is very difficult to achieve.
From the point of view of the ordinary citizens of Europe, however, I would suggest that the notion of the victim of a crime is a very simple one. Whether while abroad on holiday, for business purposes or perhaps as a student, the victim of a burglary, a violent personal crime, or a terrorist attack takes that crime very personally and expects something to be done about it. We all suffer, indeed the whole idea of Europe suffers, if nothing is done. Victims become disenchanted and frustrated, and to them the whole idea of Europe seems to have failed.
We are, then, absolutely right to do all we can to press forward in the ways outlined in these two reports. We need to look for common rules and common understandings and agreements on legal aid so that, as far as possible, people can receive the sort of support that they would expect in their own country. The Commissioner spoke about the European Charter of Fundamental Rights. This is a step forward, but people expect, since this Charter exists, that they are entitled to rights in other countries. We have established a common market for goods and capital and made it work as a kind of rich playground. So, just as the previous report called for common European standards on asylum, we are absolutely right to be calling for common European standards for the victims of crime and access to legal aid.
Mr President, ladies and gentlemen, many thanks, first of all, to the rapporteurs, but also to the Commission. You see, Commissioner Vitorino, that I am being very even-handed with praise and blame today.
Let me start with victim support. Past decades saw well-known worldwide NGOs concerning themselves time and again with offenders in every corner of the globe, with the conditions under which they were detained and with their rehabilitation into society. Often, unfortunately, their victims were forgotten and left alone. Even today, far from all our Member States guarantee comprehensive victim support, particularly not to nationals of third States. In many States, as little account is taken of victims of offences of negligence as of victims who are unable to prove lasting or grave detriment. To date, only the victim compensation rules in the Scandinavian States - Denmark, Sweden and Finland - can be described as exemplary.
Time and again, in my capacity as a member of the Committee on Petitions, I come up against cases in which compensation was either not paid out to victims, or it was at any rate unreasonably delayed, where even EU citizens in other EU States had applied for it. In the past year alone, a dozen petitions from victims of violent crime within the EU have been passed on to us. Admittedly, there has hitherto been no legal basis on which we would have been entitled to intervene. It is to be hoped that this will now change, particularly if the Commission allows its Green Paper to be followed up by definite legal acts.
There is one thing we should not do at this juncture. We should not set up another EU fund, as it is intolerable that the Member States should evade their own financial responsibility in this matter. If the USA can manage to lift the financial burden from dependents of the victims of 11 September, wherever in the world and irrespective of their nationality, then it can also be expected of the Member States of the EU within their own territory.
Mr Santini's proposal on legal aid is also a significant step towards the creation of this legal area. The regulation on cooperation and enforcement in civil and commercial cases is already in place, as is judicial assistance between the Member States of the European Union in criminal cases. This has enabled us to get quicker and simple cross-border justice for Europe's citizens, which means that time is pressing upon us when it comes to creating a European form of access to legal aid, by which means alone we will contribute to the fair application of existing European regulations to those who would otherwise be unable to take a case to trial.
And, Mr Cashman, you are quite deluded if you believe that this can only apply to cross-border trials, for if you were to establish a higher standard for the whole of Europe, your own people would blow up a storm, and if you were to create a lower standard across Europe, you would have to answer the question as to why you were treating the EU's citizens worse than your own. That makes the approximation of laws absolutely necessary, and I do not know any reason why we should not go ahead with it on a Europe-wide basis.
The debate is closed.
The vote on the Angelilli report will take place tomorrow at 12 noon, whereas the vote on the Santini report will take place on Wednesday at the same time.
Before moving on to the next item on our agenda, I would like to inform you that today, when establishing our order of business, 37 Members tabled their opposition to the application of Rule 110(3) of the Rules of Procedure to the recommendation for second reading on speed limitation devices, which are dealt with in the report by Mr Hatzidakis. These 37 Members have since withdrawn their opposition. This recommendation has therefore been re-tabled and will be voted upon tomorrow, Tuesday, at 12 noon.
The next item is the report (A5-0306/2002) by Mrs Paulsen, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation laying down health rules concerning animal by-products not intended for human consumption. [PE-CONS 3641/2002 - C5-0321/2002 - 2000/0259(COD)].
Mr President, almost two years have now passed since October 2000 when the Commission tabled a very good proposal for a regulation on the permitted uses of those parts of slaughtered animals that are not for human consumption. I must say that it was alarming to discover the amount of filth and other peculiar material that found its way into animal feed and the food chain. That is something that is now to be brought to an end.
The Commission's proposal was a good one. Parliament nonetheless made it very significantly better, simpler, stricter and more transparent than it had been at the beginning. At first reading, we had 99 amendments, and the Council accepted 90 of them. At second reading, we tabled nine amendments and, of these, eight were approved. The ninth - a compromise amendment - we eventually saw approved almost in its entirety. We had a proposal, however, in which we instructed the Commission to put forward a proposal and, in that respect, those of us in Parliament no doubt exceeded the limits of our powers. The Commission has nonetheless voluntarily promised to table the proposal we requested.
Parliament's most important tightening-up of the proposal involved a future total ban on 'cannibalism' in the handling of animal feed. It will no longer be permitted to feed animals on protein derived from animals of the same species. Researchers now believe that such feeding is a possible cause of 'mad' prions that give rise to BSE, TSE, Creutzfeldt-Jakob disease etc.
We obtained a total ban on all use of carcasses and parts of diseased animals either as protein meal or, above all, as fat. Such fat is particularly nauseating. Only raw materials declared entirely fit for human consumption will be allowed to be used in feed, cosmetics, medicines etc. It is only in cigarette filters, car tyres and such like that carcass fat will be permitted to be used in the future.
We have request and obtained a clear separation of the handling chains for the various animal by-products. It will not, for example, be permitted for by-products declared fit for human consumption to be handled in the same building as by-products not declared fit for human consumption. Instead, there must be clearly separated buildings and clearly separated transport containers. By-products approved as food and by-products not approved as food must not, for example, be dealt with in the same building. Rather, there must be clearly separated buildings and clearly separated transport containers. We have, in actual fact, also succeeded in arranging for all by-products not declared fit for human consumption to be indelibly colour-labelled and, when it becomes technically possible, identified by smell, too. That has been put in place in order to protect our European farmers, for it is impossible to look at a sack of ready-processed feed and see where the protein or fat comes from. It will now no longer be possible, however, to deceive farmers when they feed their animals.
I must be allowed to thank all the shadow rapporteurs and all those alongside whom I have been working within Parliament. It has been both enjoyable and inspiring. We have quarrelled, engaged in discussion and reached agreement. There has been a very good atmosphere and good group debates. I would also thank the Commission and, in particular, Mr Colombo for the helpful and intensive technical cooperation offered. I also wish to thank the Council of Minister's working party and those involved in the Swedish, Belgian, Spanish and, now, Danish presidencies. We have all cooperated and we have done some very good work. I therefore recommend that we unanimously accept the offer of conciliation when we vote tomorrow. It is important that this work now be concluded. The by-products industry employs tens of thousands of people around Europe, mainly in rural districts. It is crucial that its managers now set about the business of investment and conversion and that they be given the opportunity to maintain what is, for us all, a very good industry.
Mr President, I wish to begin by saying, on behalf of the Commission, that we very much welcome the joint text on the proposed regulation on animal by-products, agreed by the Conciliation Committee on 12 September.
This proposal is the second major component in our defence barriers against BSE and other serious animal diseases. The first component was the regulation on TSEs adopted last year.
This proposal is very important - it is essential for the safe collection, transport, storage, handling, processing and disposal of the millions of tonnes of animal by-products produced in the Union every year. The continued absence of a sound comprehensive regulatory framework to deal with these by-products would be a very dangerous thing indeed.
I would like to express the Commission's sincere thanks to Mrs Paulsen, for her enormous efforts and tireless work, over nearly two years, in pursuing an agreement between the Commission and the Council on the proposed regulation. The position we have reached here today owes much to her personal commitment, tenacity and determination.
I also thank, in particular, Mrs Caroline Jackson, chairperson of the Committee on the Environment, Public Health and Consumer Policy, and Mr Joseph Daul, chairperson of the Committee on Agriculture and Rural Development, for their valuable input.
The Commission is greatly encouraged that all three institutions are in general agreement on four key principles. Firstly, that only animal by-products derived from animals fit for human consumption should be used in feed, cosmetic and pharmaceutical products. Secondly, that intra-species recycling - known as 'cannibalism' - should be banned. Thirdly, that certain provisions should be tightened in order to improve control and traceability in the animal by-products sector. Fourthly, that alternative disposal options should be approved to take into account scientific and technological developments.
We are also pleased that the difficult issue of catering waste has finally been resolved. The solution permits a temporary relaxation of the ban on the use of catering waste in feed for some Member States, under certain highly controlled conditions to be established by the Standing Committee on the Food Chain and Animal Health.
The use of catering waste in feed constitutes a major threat of transmission of serious animal diseases such as foot-and-mouth disease and classical swine fever. It is certain that nobody would wish to see a repeat of the kind of outbreak of foot-and-mouth disease we recently saw in the UK, with its enormous losses to the farming and non-farming community.
The Commission will now focus on preparing implementing measures - including the approval of alternative disposal methods and a derogation on intra-species recycling for fish and fur animals - as well as a number of transitional measures covering such matters as catering waste and used cooking oil, to bridge the gap prior to the application of the regulation.
Mr President, firstly I would like to thank Mrs Paulsen for the inclusive approach she has given all the other groups during first and second reading and secondly congratulate her on the way she represented Parliament during conciliation, particularly when dealing with some of our friends in the German Green Group, a difficult task at the best of times as I am sure Chancellor Schroeder has found out and will continue to find out.
The European Union produces millions of tonnes of animal by-products and these are separated into three categories according to the risk to humans or animals. Category one, which contains specified risk material, was implicated in the spread of BSE. I am pleased that we also included in category one waste from airlines which may have come from countries that do not have the same standards as we do, although I am sure some people would say that some of the airline food would not be considered fit for human consumption anyway. There is category three, which is fit for human consumption, including catering waste, and category two, which is all the rest.
The big issue at conciliation was that of catering waste and there we had two national problems. In the UK catering waste is banned. It was implicated in the start of the foot-and-mouth epidemic in the north-east of England and also in the inquiry into the Classical Swine Fever outbreak in East Anglia, which suggested that the cause might have been a discarded ham sandwich thrown into a field of outdoor pigs. But historically in the UK, we carried out our processing of catering waste on farms - so-called pigswill. This was very hard to control and it is not surprising that there were breakdowns in the way that was done.
In some ways I wish that we had gone down the same route as the Germans and the Austrians which was not to process this material on farm, but to put in state-of-the-art multi-million pound installations which were run with typical German efficiency. Some of those are brand new and it would be unfair to shut them down at very short notice, particularly when one considers the alternatives as to where this waste would have to go. Maybe it would go into landfill, as much of the catering waste in the UK does, and that would be subject to rodents or seagulls taking part away and distributing it around the countryside. A second possible way of getting rid of it would be using incineration, which is both costly and damaging to the environment. It is very good that we negotiated this transitional period to 1 November 2006.
I said that in the UK we do not have pigswill. We do, however, recycle waste oil produced from such establishments as fish and chip shops, that monument to the culinary art, but also from other catering establishments and private homes that produce waste cooking oil. In the UK this was a thriving cottage industry. Every week a 25 litre drum was taken away and the chef was given GBP 5, part of the black economy. This was taken away to be processed into animal feed. However, when doubts were expressed about the continued use of this, the collectors started to charge a fee and at that point the chefs made alternative arrangements. That meant it went down the drain. That has resulted in blocked sewers and other environmental problems as congealed fats and oils interfere with the infrastructure below our streets taking away the waste water.
It is important that the UK gets an extension to give it time to review the situation, to evaluate the risks of the continued use of cooking oil, although personally I think they are insignificant, and to put in place systems for alternative uses such as biodiesel.
Mr President, the first task of anyone who has served on the Conciliation Committee must be to congratulate Mrs Paulsen for her drive and tenacity in surviving a complex conciliation which was at times almost overturned by some very unorthodox manoeuvres. That would not have been right for Parliament, and I am glad that the various parties to this agreement converged in this way.
Mrs Paulsen had to keep her nerve because events elsewhere, including elections, were bringing special pressures to bear on the way in which these events were being looked at. Yet she was vindicated the whole time by the saga of continuing food contamination scandals which went on in a number of Member States right through 2002 and in the way in which this matter has worked out.
We know all about full traceability for specified risk materials in the United Kingdom because we were forced in the wake of BSE to introduce, almost at gun-point, something which is now going to be uniform across the Community. This is all to the good. I believe that the number of by-products that have found their way into the food chain this year show us that perhaps even now, and later when this regulation is fully enforced, there will still need to be vigilance to ensure that above all else the principle of separation is rigorously upheld.
I turn to the questions mentioned already by Mr Goodwill regarding the problem some Member States have experienced. I am glad that we have found a solution which leaves a temporary period of transition, rather than shrugging aside the need to bring this matter to a conclusion.
I make no comment on the situation as regards the Austrian and German industries and confine myself to the United Kingdom. In the United Kingdom we had certain specific problems: perhaps the Commissioner can make a note of them, because in the final statement we will need to see how these are addressed in connection with the transition.
The first question, familiar to Mr Goodwill, is of small incinerators which have been used as an extremely sensible way of destroying fallen stock on site with the minimum period of contamination risk. We need to be sure, during the transition period for inspection, that the reasons why these have been used, and used effectively, are fully understood by the Commission and that they are not simply arbitrarily removed from the scene.
The second area is the question of cooking oil. The United Kingdom is now prepared to accept, rightly, that the transition period should be two years instead of four years and that in that time, given that this whole directive is only going to take effect something like eight or nine months from now, there will have been an adequate period for the industry concerned to adjust its practices - and probably its profits - to other ways of disposing of this, particularly in the field of biofuels.
Lastly, I am glad the United Kingdom withdrew its objections relating to the application for a transition period for the land application of blood from slaughterhouses. This is a pretty repulsive habit. We could not have justified it and am glad that the United Kingdom withdrew its objections. In this matter, too, the principle of cleanliness and separation should be paramount. Mrs Paulsen has showed us the way and it is up to us to follow.
Mr President, ladies and gentlemen, first of all, I should sincerely like to congratulate the rapporteur, Mrs Paulsen, who has guided us through the minefield of issues which this regulation has presented in an atmosphere of mutual consultation. I am pleased that this regulation provides a modern version of obsolete legislation on offal. After two years of negotiations, it was very much overdue.
What is important in this regulation is that dead animals and condemned animal material can no longer be brought into the food chain. The only products which may still be used for the production of animal feed will be material derived from slaughtered animals declared fit for human consumption. Additionally, it is clear that the recycling of animal meal in animal feed is nothing short of cannibalism, and should thus be banned by introducing separate production lines and full traceability. This regulation's implementation should therefore be foolproof, and we have not heard the last of this, of course. Controlling cannibalism will require an important reorganisation of the sector that collects, and disposes of, animal waste. We are aware that there are quite a few tricksters and frauds active in this sector who are involved in very shady practices, and that this matter is highly susceptible to fraud. This will therefore require considerable efforts in the area of inspections on the part of the Member States, as Mr Whitehead rightly pointed out.
I should like to finish off with a comment on kitchen and restaurant waste that contains animal products, on which we have reached a respectable compromise. It was not easy, but the compromise is before us, mainly thanks to pressure from our German and Austrian fellow MEPs. I do not want to hide the fact that this issue is very sensitive in my country. All agricultural organisations in Belgium insist on an absolute ban on this practice due to health risks. Minor causes can indeed have grave consequences, as was borne out by the outbreaks of foot and mouth disease and African swine fever. Despite this, I can tell you that the majority of my group will eventually be endorsing the texts before us.
Mr President, Commissioner, ladies and gentlemen, compromises are often the only things to come out of difficult situations. I warmly thank Mrs Paulsen for her commitment and for her staying power during the quest for the workable compromise that we eventually found and which, taking all things into account, we find satisfactory. We also recommend approval of the joint draft.
I would like to use the speaking time available to me today to make it abundantly clear that I did not vote for this compromise immediately and with any show of enthusiasm. The reason for this is that there is one item on which we are putting off a decision and entrusting the Commission with a mission the outcome of which is open. I refer, Commissioner, to the recycling of food waste, an issue which I see as being far from being resolved once and for all. The simple fact that something is intended for human consumption but is left over because nobody wants or is able to eat it, is a very long way from making it special category waste, with all the ensuing consequences for its treatment and disposal. Mr Goodwill has indeed referred to the many problems involved in disposal. Food waste, however, also represents valuable nutrients, which, as proved by examples in Germany and Austria, can become good feedingstuffs for animals when turned into swill and collected in accordance with the best organisational, technical and hygienic standards. We are very well aware that food waste can transmit diseases, some of them epidemics, from one animal to another, and that is why it needs the best possible preparation in accordance with the high standards facilitated by technology. That is why a general ban on the use of food waste as feed cannot be justified, as there are no rules on how such remnants should finally be disposed of. When it is cleared away from the table, does the meal on the plate suddenly become special category waste?
We are calling for a general ban on the feeding of food waste to animals only until evidence is supplied that it is properly prepared. This compromise has, then, not finally removed this topic from the agenda. It is now for the Commission to present a proposal on the recycling of food waste by the end of 2004. This is a demand, to which I add the request that the existing options for swill preparation also be taken into account. Some small and medium-sized enterprises, family firms and farms have invested a great deal in this. There must above all be no loophole resulting from the initial enactment of a ban, followed some time later by the handing down of another authorisation, so that time elapses without any decision being taken. Enterprises need guarantees in order to plan ahead. Animal feed in the European Union must be safe and reliable for animals and humans.
Mr President, Commissioner, ladies and gentlemen, I would also like to thank Mrs Paulsen for having conducted this conciliation - which was not easy - with such panache, and for thus enabling us to reach a good compromise today. As Commissioner Vitorino said, the challenge is still how to protect ourselves against BSE. It is as if we have almost forgotten that this was the main problem and that this is what was behind all the directives that we have been adopting recently in the field of food safety.
We are prohibiting the recycling of animal carcasses and condemned animal by-products into the food chain, we are banning animal 'cannibalism', this is a positive step. Food traceability has been improved. Lastly, we are preventing cross-contamination. This is all well and good but there is, unfortunately, a down side, because although we have certainly made progress in eliminating food waste, I think that the obligation imposed on Member States is being partly deferred. A transitional period has been proposed which, as previous speakers have said, is too long. Two years was certainly long enough for us to resolve these problems. For example, oils can produce biomass for biofuels etc.
Yet, some States will be virtuous and take the necessary measures as soon as possible, whilst others will wait until the very last minute, until 2006, by using the comitology procedure. This is a very unpleasant reminder of what happened at the peak of the BSE crisis, when some States claimed not to have any cases of mad cow disease because they were not doing any tests. When they started to carry out the tests, they detected cases of mad cow disease. Yet, these same States today are not, in my view, being particularly reasonable. We must speed up the process.
Mr President, Commissioner, ladies and gentlemen, let me just start with warm thanks to the rapporteur, Mrs Paulsen. I am committed to retaining the use of food waste as feed under appropriately strict conditions. Let me make it clear that we are talking here about dishes officially permitted for human consumption. Let those listening to me understand that, to take a couple of examples, this is about unsaleable bread that will no longer be fresh the following day, about left-over pieces of cake and that sort of thing. The prevention of disease is adequately taken care of by the heating of food waste in the manner prescribed, which furthermore facilitates proper recycling of such remnants and thereby acts as a deterrent against even more 'rubbish tourism'. Moreover, it provides pigs with a first-rate supply of essential amino and fatty acids, and makes it possible to reduce the importation of feedingstuffs. It is a fact that liquid feed, that is, swill, derived from food waste, is known to have relatively few negative effects on rearing pigs.
There is a need to guarantee an appropriate standard of sterilisation in order to kill off pathogens. The outcome of the conciliation procedure, with the seven amendments, was indeed accepted by the Council without further ado, and, on the extremely important Amendment No 25, which embodies a comprehensive compromise, I welcome the Council's draft providing for transitional measures under stringently monitored conditions for at most four years from 1 November 2002 onwards.
Any firm undertaking by the Commission to develop a directive on biowaste including kitchen and food waste, by the end of 2004, must primarily aim to stipulate safe use, recovery and reuse. Contamination has to be monitored, and we welcome this approach. It is the firms that have invested a great deal of money in these measures in order to meet the very highest standards, and are officially monitored, that are the best guarantee of food waste for feed being harmlessly removed and processed under controlled conditions. As has already been pointed out by those who spoke before me, we could give a whole catalogue of examples to demonstrate that no adequate guarantee can be provided by a general ban on feeding this sort of stuff to animals. What becomes of it then? The future should find us still not destroying this valuable feed.
Let me say in conclusion that, on this issue, I am myself a strong advocate of a regulation rather than a directive, because I can already see how these things will be transposed differently in different countries, because I have an inkling that competition will be distorted, and because, if something is wrong, then it is wrong everywhere, be it in Germany, in Austria, or in any other Member State in this internal market.
Mr President, Commissioner, I too would like to express my gratitude to Mrs Paulsen for the good cooperation. The outcome is a respectable one. I believe that what have before us is a good regulation, one that meets Parliament's requirements arising from the committee of inquiry into BSE.
The main reason why this is important is that we are not just talking about feeding methods or about the authorisation of feed subject to certain conditions; it is also being made clear what happens to those things that cannot be used in feed. Rules are therefore laid down on destruction. That is what we must also achieve when it comes to the area of food waste. A simple prohibition will not suffice, as it is not known what will then become of the stuff. As I have always said, you can't just chuck the stuff in a ditch. It is precisely then that it becomes hazardous, when, unsterilised and unmonitored, it can find its way to animals, possibly leading to the spreading of plague and foot and mouth disease. But not if it is sterilised.
I am glad the Commission has acceded to this proposal and said that it will, by 2004, present a directive - and yes, Mrs Keppelhoff-Wiechert, I too think it should be a regulation - on biowaste, in which it will lay down rules on all the possible uses of food waste, including its use as feed.
It is unfortunate that the compromise we reached has not been minuted. As it will be the next Parliament that will have to negotiate about it - and things are forgotten very quickly - I will be distributing a note for the records which you can have a look at. We may be able to sign it, and then give this a permanent place as what we want as regards the handling of this issue in the next Parliament.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 8.15 p.m.)